
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.1


STOCK PURCHASE AGREEMENT

BY AND BETWEEN

GRANITE CITY FOOD & BREWERY LTD.

AND

CONCEPT DEVELOPMENT PARTNERS LLC

FEBRUARY 8, 2011

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
  Page

Article 1

 

Definitions

 
1

Article 2

 

Purchase and Sale of Preferred Stock

 
4  

2.1

 

Purchase of Preferred Stock

 
4  

2.2

 

Purchase Price and Form of Payment

  4  

2.3

 

Payment of Buyer Fees and Expenses

  4  

2.4

 

Closing Date

  4

Article 3

 

Buyer's Representations and Warranties

 
4  

3.1

 

Organization and Qualification

 
4  

3.2

 

Authorization; Enforcement

  5  

3.3

 

Securities Matters

  5  

3.4

 

Information

  5  

3.5

 

Ownership

  5  

3.6

 

Financial Capability

  5  

3.7

 

Brokers and Finders

  5  

3.8

 

Restrictions on Transfer

  5

Article 4

 

Representations and Warranties of the Company

 
6  

4.1

 

Organization and Qualification

 
6  

4.2

 

Authorization; Enforcement

  6  

4.3

 

Capitalization; Valid Issuance of Securities

  7  

4.4

 

No Conflicts

  7  

4.5

 

SEC Documents; Financial Statements

  8  

4.6

 

Absence of Certain Changes

  8  

4.7

 

Absence of Litigation

  8  

4.8

 

Patents, Copyrights

  9  

4.9

 

Tax Status

  9  

4.10

 

No Materially Adverse Contracts

  9  

4.11

 

Certain Transactions

  9  

4.12

 

Permits; Compliance

  9  

4.13

 

Environmental Matters

  10  

4.14

 

Title to Property

  10  

4.15

 

No Investment Company

  10  

4.16

 

No Brokers

  10  

4.17

 

Registration Rights

  10  

4.18

 

1934 Act Registration

  11  

4.19

 

Labor Relations

  11  

4.20

 

Insurance

  11  

4.21

 

ERISA

  11  

4.22

 

Disclosure

  11  

4.23

 

Disclosure Controls

  11  

4.24

 

Distribution Determination

  12

Article 5

 

Covenants

 
12  

5.1

 

Interim Operations

 
12  

5.2

 

Acquisition Proposals

  14

i

--------------------------------------------------------------------------------



 
   
  Page  

5.3

 

Proxy Statement

  17  

5.4

 

Shareholder Approval and Board Recommendation

  18  

5.5

 

Filings; Notification; Access

  19  

5.6

 

Form D; Blue Sky Laws

  20  

5.7

 

Use of Proceeds

  20  

5.8

 

Listing

  20  

5.9

 

No Integration

  20  

5.10

 

DHW Common Stock Repurchase

  20  

5.11

 

Purchase of Dunham Troy Property

  20  

5.12

 

Insurance

  20  

5.13

 

Confidentiality

  20

Article 6

 

Conditions to Each Party's Obligations

 
21  

6.1

 

Approvals by the Company's Shareholders

 
21  

6.2

 

No Restraints

  21

Article 7

 

Conditions to the Company's Obligation

 
21  

7.1

 

Execution of Transaction Documents and Payment of Purchase Price

 
21  

7.2

 

Representations and Warranties

  22  

7.3

 

Performance of Obligations

  22  

7.4

 

Credit Facility Agreement

  22  

7.5

 

Ancillary Agreements

  22

Article 8

 

Conditions to Buyer's Obligation

 
22  

8.1

 

Delivery of Transaction Documents, Stock Certificate and Material Consents

 
22  

8.2

 

Execution of Ancillary Agreements

  22  

8.3

 

Performance of Agreements

  22  

8.4

 

Financing

  22  

8.5

 

Due Diligence

  22  

8.6

 

Filing of Certificate of Designation

  22  

8.7

 

Landlord Lease Reductions

  22  

8.8

 

Representations, Warranties and Covenants

  23  

8.9

 

No Material Adverse Effect

  23  

8.10

 

Company Certificate

  23

Article 9

 

Indemnification

 
23  

9.1

 

Survival

 
23  

9.2

 

Indemnification by the Company

  23  

9.3

 

Indemnification by the Buyer

  23  

9.4

 

Limitations

  24  

9.5

 

Notification

  24  

9.6

 

Contribution

  25

Article 10

 

Termination

 
25  

10.1

 

Termination by Mutual Consent

 
25  

10.2

 

Termination by Either the Buyer or the Company

  26  

10.3

 

Termination by the Company

  26  

10.4

 

Termination by the Buyer

  26  

10.5

 

Effect of Termination and Abandonment

  26

ii

--------------------------------------------------------------------------------



 
   
  Page

Article 11

 

Governing Law; Miscellaneous

  28  

11.1

 

Governing Law

 
28  

11.2

 

Counterparts; Signatures by Facsimile

  28  

11.3

 

Headings

  28  

11.4

 

Severability

  28  

11.5

 

No Personal Liability of Directors, Officers, Owners, Etc

  28  

11.6

 

Entire Agreement; Amendments

  28  

11.7

 

Notices

  28  

11.8

 

Successors and Assigns

  29  

11.9

 

Third Party Beneficiaries

  30  

11.10

 

Publicity

  30  

11.11

 

Further Assurances

  30  

11.12

 

No Strict Construction

  30  

11.13

 

Remedies

  30  

11.14

 

Waiver of Jury Trial

  30

Exhibit A—Certificate of Designation

   

Exhibit B—Debt Conversion Agreement

   

Exhibit C—DHW Registration Rights Agreement Amendment

   

Exhibit D—Master Agreement Amendment

   

Exhibit E—Registration Rights Agreement

   

Exhibit F—Form of Release and Escrow Agreement

   

Company's Disclosure Schedule

   

iii

--------------------------------------------------------------------------------





STOCK PURCHASE AGREEMENT

        This Stock Purchase Agreement, dated as of February 8, 2011 (this
"Agreement"), is entered into by and between Granite City Food & Brewery Ltd., a
Minnesota corporation (the "Company"), and Concept Development Partners LLC, a
Delaware limited liability company (the "Buyer").

RECITALS

        A.    WHEREAS, the Company and the Buyer are executing and delivering
this Agreement in reliance upon the exemption from securities registration
afforded by Rule 506 of Regulation D promulgated under the Securities Act of
1933, as amended (the "1933 Act");

        B.    WHEREAS, the Buyer desires to purchase and the Company desires to
issue and sell, upon the terms and conditions set forth in this Agreement,
3,000,000 shares (the "Shares") of Series A Convertible Preferred Stock, $0.01
par value, of the Company (the "Series A Preferred"), the terms of which are set
forth in a Certificate of Designation of Rights and Preferences to be filed with
the Secretary of State of the State of Minnesota, substantially as set forth in
Exhibit A (the "Certificate of Designation"); and

        C.    WHEREAS, the parties hereto have agreed to enter into certain
other transactions and execute and deliver certain other documents and
instruments as contemplated by this Agreement.

        NOW THEREFORE, the Company and the Buyer hereby agree as follows:


ARTICLE 1

DEFINITIONS


        "Accredited Investor" has the meaning set forth in Section 3.3.

        "Acquisition Proposal" has the meaning set forth in Section 5.2(d).

        "Adverse Recommendation Notice" has the meaning set forth in
Section 5.2(b).

        "Agreement" has the meaning set forth in the opening paragraph hereof.

        "Alternative Acquisition Agreement" has the meaning set forth in
Section 5.2(b).

        "Ancillary Agreements" means, collectively, the Credit Facility
Agreement, the Debt Conversion Agreement Amendment, the DHW Registration Rights
Agreement Amendment, the Employment Agreements, the Lease Amendments, the Master
Agreement Amendment, the Release and Escrow Agreements, the Shareholder Voting
Agreement and the Troy Purchase Agreement.

        "Buyer" has the meaning set forth in the opening paragraph hereof.

        "Change in Company Recommendation" has the meaning set forth in
Section 5.2(b).

        "Closing" has the meaning set forth in Section 2.3.

        "Closing Date" means the first business day following the day on which
the last to be fulfilled or waived of the conditions set forth in Article 6 and
Article 8 (other than those conditions that by their nature are to be satisfied
at the Closing, but subject to the fulfillment or waiver of those conditions)
shall be satisfied or waived in accordance with this Agreement.

        "Common Stock" means the Company's Common Stock, par value $0.01 per
share.

        "Company" has the meaning set forth in the opening paragraph hereof.

        "Company Disclosure Schedule" has the meaning set forth in Article 4.

        "Company Shareholder Approval" has the meaning set forth in
Section 5.4(a).

        "Company Shareholders Meeting" has the meaning set forth in
Section 5.4(a).

        "Credit Facility Agreement" means a third party debt facility which
totals at least $10,000,000.

--------------------------------------------------------------------------------



        "Current Filings" means (a) the Company's Annual Report on Form 10-K for
the fiscal year ended December 29, 2009, as amended; (b) the Company's Quarterly
Report on Form 10-Q for the fiscal quarter ended March 30, 2010; (c) the
Company's Quarterly Report on Form 10-Q for the quarter ended June 29, 2010;
(d) the Company's Quarterly Report on Form 10-Q for the quarter ended
September 28, 2010; (e) the Company's Current Reports on Form 8-K filed with the
SEC on March 4, 2010, March 16, 2010, June 23, 2010, August 26, 2010, August 31,
2010, September 7, 2010 and December 28, 2010; and (f) the Company's Definitive
Proxy Statement on Schedule 14A for its 2010 Annual Shareholders Meeting, filed
with the SEC on July 21, 2010.

        "Debt Conversion Agreement Amendment" means Amendment No. 2 to that
certain Debt Conversion Agreement between DHW and the Company, substantially in
the form attached as Exhibit B.

        "DHW" means DHW Leasing, L.L.C., a South Dakota limited liability
company.

        "DHW Stock Repurchase Agreement" means that certain Stock Repurchase
Agreement dated the date hereof by and between the Company and DHW.

        "DHW Registration Rights Agreement Amendment" means Amendment No. 1 to
that certain Registration Rights Agreement between DHW and the Company,
substantially in the form attached as Exhibit C.

        "Dunham" means, collectively, Mr. & Mrs. Donald A. Dunham, Jr.,
Mr. Charles J. Hey, Dunham Capital Management, L.L.C., DHW, and each of their
and its affiliates.

        "Employment Agreements" mean (a) the Executive Employment Agreement
between the Company and Robert Doran, (b) the Executive Employment Agreement
between the Company and Dean Oakey and (c) the Amended and Restated Executive
Employment Agreement between the Company and Steven J. Wagenheim.

        "Environmental Laws" has the meaning set forth in Section 4.13.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

        "Evaluation Material" has the meaning set forth in Section 5.13.

        "Hazardous Materials" has the meaning set forth in Section 4.13.

        "Indemnified Party" has the meaning set forth in Section 9.1.

        "Intellectual Property" has the meaning set forth in Section 4.8.

        "Investment Company" has the meaning set forth in Section 4.15.

        "Knowledge" with respect to the Company means the actual knowledge of
any member of the Board of Directors of the Company or the Chief Executive
Officer, Chief Financial Officer or Chief Operating Officer of the Company on
the date of this Agreement or the Closing Date, as applicable.

        "Lease Amendments" shall mean the amendments to the leases between the
Company and Dunham regarding the Company's Ft. Wayne, Creve Coeur, Madison,
Roseville, Rockford and Maumee locations.

        "Lease Restructuring and Option Agreement" means the Lease Restructuring
and Option Agreement dated the date hereof, among Dunham Capital Management,
L.L.C., GC Rosedale, L.L.C. and the Company.

        "Lock-Up Agreements" means the letter agreements signed by the
continuing directors and executive officers of the Company restricting their
ability to transfer shares of Common Stock that each beneficially owns for the
period of time specified in such letter agreements.

        "Losses" has the meaning set forth in Section 8.2.

2

--------------------------------------------------------------------------------



        "Master Agreement Amendment" means Amendment No. 3 to the Master
Agreement between Dunham Capital Management, L.L.C., DHW Leasing, L.L.C. and
Dunham Equity Management, L.L.C, substantially in the form attached as
Exhibit D.

        "Material Adverse Effect" means any material adverse effect on (a) the
transactions contemplated hereby or by the agreements or instruments to be
entered into in connection herewith; or (b) the business, operations, assets,
financial condition or prospects of the Company and its Subsidiaries, taken as a
whole, other than (i) any change or effect relating to local, regional or United
States national political, economic or financial conditions or resulting from or
arising out of developments or conditions in credit, financial or securities
markets, including without limitation, caused by acts of terrorism or war
(whether or not declared) or any material worsening of such conditions existing
as of the date of this Agreement, (ii) any change or effect generally affecting
the industries, geographic areas or business segments in which the Company and
its Subsidiaries operate, including without limitation, any increase in the
prices of raw materials, to the extent such change or effect does not
materially, disproportionately affect the Company relative to other industry
participants, (iii) seasonal fluctuations in the business of the Company and its
Subsidiaries that are reasonably consistent with the Company's and its
Subsidiaries' historical seasonable fluctuations in operating performance, or
(iv) any change in applicable law, rules or regulations or U.S. generally
accepted accounting principles or the interpretation thereof.

        "MBCA" means Chapter 302A of Minnesota Statutes, also known as the
Minnesota Business Corporation Act.

        "1933 Act" has the meaning set forth in the recitals hereof.

        "1934 Act" means the Securities Exchange Act of 1934, as amended.

        "Notice Period" has the meaning set forth in Section 5.2(b).

        "Potential Superior Proposal" has the meaning set forth in
Section 5.2(a).

        "Proxy Statement" has the meaning set forth in Section 5.3(a).

        "Purchase Price" has the meaning set forth in Section 2.2.

        "Registrable Securities" means the shares of common stock of the Company
issued by the Company to the holder of the Shares upon a conversion, pursuant to
the Certificate of Designation, of the Shares or any other shares of Common
Stock issued pursuant to the terms of this Agreement and held by such holder.

        "Registration Rights Agreement" means the Registration Rights Agreement,
substantially in the form attached as Exhibit E, executed and delivered on the
Closing Date, pursuant to which the Company agrees to register the resale of the
Registrable Securities under the 1933 Act and the rules and regulations
promulgated thereunder, and applicable state securities laws.

        "Regulation S" means Regulation S promulgated under the 1933 Act.

        "Release and Escrow Agreements" means the three Release and Escrow
Agreements among DHW, the Company and each of DHW's lenders, substantially in
the form attached as Exhibit F.

        "Representatives" has the meaning set forth in Section 5.2(a).

        "Rule 144" means Rule 144 promulgated under the 1933 Act.

        "SEC" means the United States Securities and Exchange Commission.

        "SEC Documents" has the meaning set forth in Section 4.5.

        "Series A Preferred" has the meaning set forth in the recitals hereof.

3

--------------------------------------------------------------------------------



        "Shareholder Voting Agreement" means the Shareholder Voting Agreement
between the Company and DHW to be entered into as of the Closing.

        "Shares" has the meaning set forth in the recitals hereof.

        "Subsidiaries" means any corporation or other organization, whether
incorporated or unincorporated, in which the Company owns, directly or
indirectly, any equity or other ownership interest.

        "Superior Proposal" has the meaning set forth in Section 5.2(d).

        "Termination Date" has the meaning set forth in Section 10.2(a).

        "Transaction Documents" means this Agreement, the Registration Rights
Agreement, and the DHW Stock Repurchase Agreement.

        "Troy Property" means the approximately two-acre real property site on
Big Beaver Road in Troy, Michigan owned by Dunham.

        "Troy Purchase Agreement" means the Purchase Agreement between the
Company and Dunham Capital Management, L.L.C., regarding the Troy Property, to
be entered into in conjunction with the Closing.

        "Voting Agreement and Irrevocable Proxy" means the Voting Agreement and
Irrevocable Proxy dated the date hereof among DHW Leasing, L.L.C., certain
shareholders of the Company, the Company, Joel C. Longtin, Steven J. Wagenheim
and the Buyer.


ARTICLE 2

PURCHASE AND SALE OF PREFERRED STOCK


        2.1    Purchase of Preferred Stock.    Subject to the terms and
conditions of this Agreement, on the Closing Date, the Company shall issue and
sell the Shares to the Buyer, and the Buyer shall purchase from the Company the
Shares.

        2.2    Purchase Price and Form of Payment.    At the Closing, the Buyer
shall pay $9,000,000 (the "Purchase Price") for the Shares, by wire transfer of
immediately available funds in accordance with the Company's written
instructions.

        2.3    Payment of Buyer Fees and Expenses.    Concurrent with Buyer's
payment of the Purchase Price, the Company shall pay to Buyer a cash transaction
fee of $485,000 plus all of Buyer's reasonable out-of-pocket expenses incurred
in connection with the transactions contemplated by this Agreement, the other
Transaction Documents and the Ancillary Agreements.

        2.4    Closing Date.    Subject to the satisfaction (or permitted
written waiver) of the conditions set forth in Article 6, Article 7 and
Article 8 below, the closing of the transactions contemplated by this Agreement
shall be held on the Closing Date at the offices of Briggs and Morgan,
Professional Association, 2200 IDS Center, 80 South Eight Street, Minneapolis,
Minnesota, or at such other location as may be mutually agreed upon by the
parties to this Agreement (the "Closing").


ARTICLE 3

BUYER'S REPRESENTATIONS AND WARRANTIES


        The Buyer represents and warrants to the Company that:

        3.1    Organization and Qualification.    The Buyer is a limited
liability company duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it is organized, with full power and
authority to purchase the Shares.

4

--------------------------------------------------------------------------------



        3.2    Authorization; Enforcement.    This Agreement has been duly and
validly authorized by, and duly executed and delivered on behalf of, the Buyer,
and this Agreement constitutes the valid and binding agreement of the Buyer
enforceable in accordance with its terms, except as such enforceability may be
limited by: (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws in effect that limit creditors' rights generally;
(ii) equitable limitations on the availability of specific remedies; and
(iii) principles of equity.

        3.3    Securities Matters.    In connection with the Company's
compliance with applicable securities laws:

        (a)   The Buyer understands that the Shares are being offered and sold
to it in reliance upon specific exemptions from the registration requirements of
United States and state securities laws and that the Company is relying upon the
truth and accuracy of, and the Buyer's compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Buyer set
forth herein in order to determine the availability of such exemption and the
eligibility of the Buyer to acquire the Shares.

        (b)   The Buyer is purchasing the Shares for its own account, not as a
nominee or agent, for investment purposes and not with a present view towards
distribution.

        (c)   The Buyer is an "accredited investor" as that term is defined in
Rule 501(a) of Regulation D promulgated under the 1933 Act (an "Accredited
Investor"), and has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Shares. The Buyer understands that its investment in the Shares involves a
significant degree of risk. The Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Shares.

        3.4    Information.    The Buyer and its advisors, if any, have been
furnished with all information relating to the business, finances and operations
of the Company and information relating to the offer and sale of the Shares that
has been requested by the Buyer or its advisors. Buyer has access to and has
reviewed the Current Filings. Neither such inquiries nor any other due diligence
investigation conducted by Buyer or any of its advisors or representatives shall
modify, amend or affect Buyer's right to rely on the Company's representations
and warranties contained in Article 4 below.

        3.5    Ownership.    As of the date of this Agreement, Buyer owns no
Common Stock of the Company.

        3.6    Financial Capability.    Buyer currently has or will have at
Closing available funds necessary to pay the Purchase Price on the terms
contemplated by this Agreement.

        3.7    Brokers and Finders.    Neither Buyer nor any of its Affiliates
has taken any action which would give rise to any claim by any person for
brokerage commissions, transaction fees or similar payments relating to this
Agreement or the transactions contemplated hereby.

        3.8    Restrictions on Transfer.    The Buyer understands that the
Shares have not been and are not being registered under the 1933 Act or any
applicable state securities laws. The Shares may not be transferred unless
(i) the Shares are sold pursuant to an effective registration statement under
the 1933 Act, (ii) the Buyer shall have delivered to the Company an opinion of
counsel to the effect that the Shares to be sold or transferred may be sold or
transferred pursuant to an exemption from such registration, which opinion shall
be in form, substance and scope customary for opinions of counsel in comparable
transactions, (iii) the Shares are sold or transferred to an "affiliate" (as
defined in Rule 144 (or a successor rule)) of the Buyer who agrees to sell or
otherwise transfer the Shares only in accordance with this Section 3.8 and who
is an Accredited Investor, (iv) the Shares are sold pursuant to Rule 144, or
(v) the Shares are sold pursuant to Regulation S (or a successor rule), and the
Buyer shall

5

--------------------------------------------------------------------------------




have delivered to the Company an opinion of counsel that shall be in form,
substance and scope customary for opinions of counsel in comparable
transactions. Notwithstanding the foregoing or anything else contained herein to
the contrary, the Shares may be pledged as collateral in connection with a bona
fide margin account or other lending arrangement.

        The Buyer understands that until such time as the Shares have been
converted to Registrable Securities and have been resold pursuant to a
registration statement filed under the 1933 Act as contemplated by the
Registration Rights Agreement, are eligible for resale pursuant to
Rule 144(b)(1) under the 1933 Act without volume limitations, or are sold
pursuant to another exemption from registration, certificates evidencing the
Shares and the Registrable Securities shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates evidencing such Shares):

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR THE SECURITIES LAWS OF
ANY STATE AND HAVE BEEN ISSUED IN RELIANCE UPON EXEMPTIONS AFFORDED UNDER
APPLICABLE LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE
OFFERED, SOLD, HYPOTHECATED, TRANSFERRED OR OTHERWISE ASSIGNED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR AN APPLICABLE EXEMPTION TO THE REGISTRATION
REQUIREMENTS OF SUCH LAWS."


ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE COMPANY


        Except as set forth in the Company's Disclosure Schedule attached hereto
("Company Disclosure Schedule"), the Company represents and warrants to the
Buyer that:

        4.1    Organization and Qualification.    Each of the Company and its
Subsidiaries, if any, is a corporation or other entity duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
incorporated or organized, with full power and authority as a corporation or
other entity to own, lease, use and operate its properties and to carry on its
business as now operated and conducted. Each of the Company and its Subsidiaries
is duly qualified as a foreign corporation or other entity to do business and is
in good standing in each jurisdiction in which its ownership or use of property
or the nature of the business conducted by it makes such qualification
necessary.

        4.2    Authorization; Enforcement.    The Company has all requisite
corporate power and authority to enter into and perform this Agreement and the
Transaction Documents and to consummate the transactions contemplated hereby and
thereby and to issue the Shares, in accordance with the terms hereof and
thereof. The execution and delivery of this Agreement and the other Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby (including without limitation, the issuance of
the Shares) have been duly authorized by the Company's Board of Directors and no
further consent or authorization of the Company, its Board of Directors, or its
shareholders is required, other than the Company Shareholder Approval. This
Agreement and the Transaction Documents have been duly executed and delivered by
the Company. This Agreement constitutes, and each of the Transaction Documents
will constitute, upon execution and delivery by the Company, a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by: (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws in
effect that limit creditors' rights generally; (ii) equitable limitations on the
availability of specific remedies; and (iii) principles of equity.

6

--------------------------------------------------------------------------------



        4.3    Capitalization; Valid Issuance of Securities.    As of the date
hereof, the authorized capital stock of the Company consists of 90,000,000
shares of Common Stock, of which 7,380,304 shares are issued and outstanding,
and 10,000,000 shares of preferred stock, $0.01 par value per share, of which,
3,000,000 shares, including the Shares to be sold to the Buyer as contemplated
by this Agreement, are issued and outstanding. All of such outstanding shares of
capital stock are duly authorized, validly issued, fully paid and nonassessable.
The Shares have been duly authorized and upon issuance pursuant to the terms of
this Agreement, and upon conversion to Registrable Securities, the Registrable
Securities, will be validly issued, fully paid and nonassessable. As of the date
of this Agreement, the Company has reserved (i) 6,000,000 shares of Common Stock
for issuance upon conversion of the Shares; (ii) 1,000,000 shares of Common
Stock issuable in conjunction with any dividends on the Shares and
(iii) 1,362,953 shares of Common Stock upon exercise of options previously
approved or awarded by the Company, or the Company's outstanding warrants or
convertible debt securities. No shares of capital stock of the Company are
subject to preemptive rights or any other similar rights of the shareholders of
the Company or any liens or encumbrances imposed through the actions or failure
to act of the Company. Except as disclosed in the Current Filings, as of the
date of this Agreement, (i) there are no outstanding options, warrants, scrip,
rights to subscribe for, puts, calls, rights of first refusal, agreements,
understandings, claims or other commitments or rights of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for any shares of capital stock of the Company or any of its Subsidiaries, or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock, (ii) there are no agreements
or arrangements under which the Company or any of its Subsidiaries is obligated
to register the sale of any of its or their securities under the 1933 Act
(except the Registration Rights Agreement) and (iii) there are no anti-dilution
or price adjustment provisions contained in any security issued by the Company
(or in any agreement providing rights to security holders) that will be
triggered by the issuance of the Shares. Except for the agreements contemplated
in connection with the Transactions or as disclosed in the Current Filings, the
Company is not a party to, and to the Company's Knowledge, none of its
shareholders are a party to, any agreements with respect to the voting or
transfer of the Company's capital stock or with respect to any other material
aspect of the Company's affairs.

        4.4    No Conflicts.    The execution, delivery and performance by the
Company of this Agreement, the Transaction Documents, the Ancillary Agreements
and the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Shares) will not
(i) conflict with or result in a violation of any provision of the Articles of
Incorporation or the Bylaws, each as amended, of the Company, (ii) violate or
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture, patent,
patent license or instrument to which the Company or any of its Subsidiaries is
a party, or (iii) result in a material violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and regulations of any self-regulatory organizations to which the
Company or its securities are subject) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound. Neither the Company nor any of its Subsidiaries is in
violation of its Articles of Incorporation, Bylaws or other organizational
documents, and neither the Company nor any of its Subsidiaries is in default
(and no event has occurred which with notice or lapse of time would result in a
default) under, and neither the Company nor any of its Subsidiaries has taken
any action or failed to take any action that would give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which any property or assets of the Company or any of its Subsidiaries is bound.
Except as specifically contemplated by this Agreement and as required under the
1933 Act and any applicable state securities laws, NASDAQ Marketplace Rules, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency,

7

--------------------------------------------------------------------------------




regulatory agency, self regulatory organization or stock market or any third
party in order for it to execute, deliver or perform any of its obligations
under this Agreement or the Transaction Documents. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date hereof, except for those required and contemplated by the Registration
Rights Agreement. The Company is not in violation of the listing requirements of
the NASDAQ Capital Market and does not reasonably anticipate that the Common
Stock will be delisted by the NASDAQ Capital Market in the foreseeable future.
The Company and its Subsidiaries are unaware of any facts or circumstances that
might give rise to any of the foregoing.

        4.5    SEC Documents; Financial Statements.    The Company has timely
filed all registration statements, prospectuses, reports, schedules, forms,
proxy statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents (other than exhibits to such
documents) incorporated by reference therein, being hereinafter referred to
herein as the "SEC Documents"). As of their respective dates, the SEC Documents
complied as to form in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. None of the statements made in any such SEC Documents is,
or has been, required to be amended or updated under applicable law (except for
such statements as have been amended or updated in any subsequent filing prior
to the date hereof.) As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form and substance in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may not include footnotes, year-end adjustments or may be condensed or summary
statements) and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments). Except as set forth in the financial
statements of the Company included in the SEC Documents, the Company has no
liabilities, contingent or otherwise, other than (i) liabilities incurred in the
ordinary course of business subsequent to September 28, 2010 and
(ii) obligations under contracts and commitments incurred in the ordinary course
of business and not required under generally accepted accounting principles to
be reflected in such financial statements, which, individually or in the
aggregate, are not material to the financial condition or operating results of
the Company.

        4.6    Absence of Certain Changes.    Since September 28, 2010, the
Company has conducted its business only in the ordinary course, consistent with
past practice, and since that date there has been no change and no development
in the assets, liabilities, business, properties, operations, financial
condition, results of operations or prospects of the Company or any of its
Subsidiaries that has, or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

        4.7    Absence of Litigation.    Other than as set forth in the Current
Filings, there is no material action, suit, claim, proceeding, inquiry or
investigation pending before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the Knowledge of the Company
or any of its Subsidiaries, threatened against the Company or any of its
Subsidiaries, or their officers or directors in their capacities as such. The
Company and its Subsidiaries are unaware of any facts or circumstances which
might give rise to any of the foregoing.

8

--------------------------------------------------------------------------------





        4.8    Patents, Copyrights.    The Company owns or possesses the
requisite licenses or rights to use all patents, patent applications, patent
rights, inventions, know-how, trade secrets, trademarks, trademark applications,
service marks, service names, trade names and copyrights ("Intellectual
Property") which management of the Company has determined are necessary to
enable it to conduct its business as now operated (and, to the Company's
Knowledge, as presently contemplated to be operated in the future); there is no
claim or action by any person pending or, to the Company's Knowledge, threatened
that challenges the right of the Company or of a Subsidiary with respect to any
Intellectual Property necessary to enable it to conduct its business as now
operated and, to the Company's Knowledge, as presently contemplated to be
operated in the future; to the Company's Knowledge, the Company's or its
Subsidiaries' current and intended products, services and processes do not
infringe on any Intellectual Property or other rights held by any person; and
the Company is unaware of any facts or circumstances which might give rise to
any of the foregoing. The Company makes no representation that any patent will
issue as a result of any pending or proposed patent application.

        4.9    Tax Status.    Each of the Company and its Subsidiaries has made
or filed all federal, state and foreign income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject
(unless and only to the extent that the Company and each of its Subsidiaries has
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provisions reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim. The Company
has not executed a waiver with respect to the statute of limitations relating to
the assessment or collection of any foreign, federal, state or local tax. None
of the Company's tax returns is presently being audited by any taxing authority.

        4.10    No Materially Adverse Contracts.    Neither the Company nor any
of its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company's officers has or is expected in the future to have a
Material Adverse Effect. Neither the Company nor any of its Subsidiaries is a
party to any contract or agreement which in the judgment of the Company's
officers has or is expected to have a Material Adverse Effect.

        4.11    Certain Transactions.    Except for arm's length transactions,
transactions that would not be required to be disclosed pursuant to Item 404 of
Regulation S-K promulgated under the 1933 Act, or transactions described or
disclosed in the Current Filings, pursuant to which the Company or any of its
Subsidiaries makes payments in the ordinary course of business upon terms no
less favorable than the Company or any of its Subsidiaries could obtain from
third parties, none of the officers, directors, or employees of the Company is
presently a party to any transaction with the Company or any of its Subsidiaries
(other than for services as employees, officers and directors), including, but
not limited to, any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

        4.12    Permits; Compliance.    Each of the Company and its Subsidiaries
is in possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the "Permits"), and there is no
action pending or, to the Knowledge of the Company, threatened regarding
suspension or cancellation of any of the Permits.

9

--------------------------------------------------------------------------------




Neither the Company nor any of its Subsidiaries is in conflict with, or in
default or violation of, any of the Permits, except for any such conflicts,
defaults or violations which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. Since September 28,
2010, neither the Company nor any of its Subsidiaries has received any
notification with respect to possible conflicts, defaults or violations of
applicable laws, except for notices relating to possible conflicts, defaults or
violations, which conflicts, defaults or violations would not have a Material
Adverse Effect.

        4.13    Environmental Matters.    With respect to the Company or any of
its Subsidiaries, the Company has no Knowledge of past or present violations of
Environmental Laws (as defined below), releases of any material into the
environment, actions, activities, circumstances, conditions, events, incidents,
or contractual obligations which may give rise to any common law environmental
liability or any liability under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 or similar federal, state, local or
foreign laws and neither the Company nor any of its Subsidiaries has received
any notice with respect to any of the foregoing, nor is any action pending or,
to the Company's Knowledge, threatened in connection with any of the foregoing.
The term "Environmental Laws" means all federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants
contaminants, or toxic or hazardous substances or wastes (collectively,
"Hazardous Materials") into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder. Other than those that are or were
stored, used or disposed of in compliance with applicable law, the Company has
no Knowledge that Hazardous Materials are contained on or about any real
property currently owned, leased or used by the Company or any of its
Subsidiaries, or that Hazardous Materials were released on or about any real
property previously owned, leased or used by the Company or any of its
Subsidiaries during the period the property was owned, leased or used by the
Company or any of its Subsidiaries, except in the normal course of the Company's
or any of its Subsidiaries' business.

        4.14    Title to Property.    The Company and its Subsidiaries have good
and marketable title to all personal property owned by them and material to the
business of the Company and its Subsidiaries, in each case free and clear of all
liens, encumbrances and defects, except such as would not have a Material
Adverse Effect. Any real property and facilities held under lease by the Company
and its Subsidiaries are held by them under valid, subsisting and enforceable
leases with such exceptions as would not have a Material Adverse Effect.

        4.15    No Investment Company.    The Company is not, and upon the
issuance and sale of the Shares as contemplated by this Agreement will not be an
"investment company" as defined under the Investment Company Act of 1940 (an
"Investment Company"). The Company is not controlled by an Investment Company.

        4.16    No Brokers.    The Company has taken no action which would give
rise to any claim by any person for brokerage commissions, transaction fees or
similar payments relating to this Agreement or the transactions contemplated
hereby.

        4.17    Registration Rights.    Except pursuant to the Registration
Rights Agreement, effective upon the Closing, neither Company nor any Subsidiary
is currently subject to any agreement providing any person or entity any rights
(including piggyback registration rights) to have any securities of the Company
or any Subsidiary registered with the SEC or registered or qualified with any
other governmental authority.

10

--------------------------------------------------------------------------------



        4.18    1934 Act Registration.    The Common Stock is registered
pursuant to Section 12(g) of the 1934 Act, and the Company has taken no action
designed to, or which, to the Knowledge of the Company, is likely to have the
effect of, terminating the registration of the Common Stock under the 1934 Act.

        4.19    Labor Relations.    No labor or employment dispute exists or, to
the Knowledge of the Company, is imminent or threatened, with respect to any of
the employees or consultants of the Company that has, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

        4.20    Insurance.    The Company and its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are reasonable and customary for companies in the
Company's line of business. The Company has no reason to believe that it will
not be able to renew existing insurance coverage for itself and its Subsidiaries
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary or appropriate to continue business.

        4.21    ERISA.    Except as disclosed in the Current Filings, the
Company does not have any employee benefit plan as defined in Section 3(3) of
ERISA or any other executive or employee compensation program, and the Company
has substantially performed all material obligations, whether arising by
operation of law or by contract, respecting the plans and programs disclosed in
the Company Disclosure Schedule, has no Knowledge respecting defaults or
violations respecting such plans and programs and has timely made all
contributions required to be made to such plans and programs. As to each
employee benefit plan disclosed in the Company Disclosure Schedule that is
intended to be "qualified" under Section 401 of the Code, such plan has received
a favorable determination letter from the Internal Revenue Service regarding
such qualified status and remains so qualified. Neither the Company, nor any
trade or business whether or not incorporated which together with the Company
would be deemed to be a "single employer" within the meaning of Section 4001(b)
of ERISA, sponsors, maintains or contributes to, or has at any time in the
six-year period preceding the date of this Agreement sponsored, maintained or
contributed to any employee pension benefit plan, as defined in Section 3(2) of
ERISA. The consummation of the transactions contemplated by this Agreement will
not require the Company to make a larger contribution to, pay greater benefits
or provide any other rights under any plan or program disclosed in the Company
Disclosure Schedule or otherwise.

        4.22    Disclosure.    The Company understands and confirms that each
Buyer will rely on the representations and covenants contained herein in
effecting the transactions contemplated by this Agreement and the Transaction
Documents. All disclosure provided to the Buyers regarding the Company herein or
in the Current Filings, including the disclosures in the Company Disclosure
Schedule attached hereto furnished by or on behalf of the Company, taken as a
whole is true and correct in all material respects and does not contain any
untrue statement of material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading, except for breaches or inaccuracies
of representations or warranties the circumstances giving rise to which,
individually or in the aggregate, do not constitute and could not reasonably be
expected to have a Material Adverse Effect. No event or circumstance has
occurred or information exists with respect to the Company or its Subsidiaries
or its or their businesses, properties, prospects, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.

        4.23    Disclosure Controls.    Each of the Company and its Subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management's general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally

11

--------------------------------------------------------------------------------




accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management's general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The disclosure controls and procedures
(as such term is defined in Rule 13a-15(e) and 15d-15(e) under the 1934 Act of
the Company and each of its Subsidiaries provide reasonable assurance that
material information relating to the Company and its Subsidiaries is made known
to the Company's Chief Executive Officer and Chief Financial Officer and, based
on an evaluation conducted as of September 28, 2010, there are no significant
deficiencies or weaknesses in the design or operations of internal controls that
could adversely affect the Company's ability to record, process and report
financial data and other information required to be disclosed in the reports
filed or furnished by the Company pursuant to the 1934 Act.

        4.24    Distribution Determination.    The Company has made a
determination for the purposes of Section 302A.551 of the of MBCA, that the
repurchase of Common Stock from DHW pursuant to the terms of the DHW Stock
Repurchase Agreement meets the requirements of such section as of the date of
this Agreement, assuming the consummation of the transactions contemplated by
this Agreement, including the Company's drawdown of amounts under the Credit
Facility Agreement.


ARTICLE 5

COVENANTS


        

        5.1    Interim Operations.    During the period from the date of this
Agreement to the Closing (except as otherwise expressly provided, contemplated
or permitted by the terms of this Agreement), the Company shall carry on its
business in the usual, regular and ordinary course in substantially the same
manner as conducted at the date of this Agreement, and, to the extent consistent
therewith, use its reasonable commercial efforts to preserve intact its current
business organizations, keep available the services of its current officers and
employees and preserve its relationships with customers, suppliers, licensors,
governmental entities, licensees, distributors and others having business
dealings with the Company with respect to its business, in each case consistent
with past practice. Without limiting the generality of the foregoing, and except
as otherwise expressly provided or permitted by this Agreement, prior to the
Closing, the Company shall not, and shall not permit any of its Subsidiaries to,
without the prior written consent of the Buyer (which consent shall not be
unreasonably withheld, conditioned or delayed):

        (a)   (i) declare, set aside or pay any dividends on, or make any other
distributions in respect of, any of its capital stock, (ii) split, combine or
reclassify any of its capital stock or issue or authorize the issuance of any
other securities in respect of, in lieu of or in substitution for shares of its
capital stock or (iii) purchase, redeem or otherwise acquire any shares of
capital stock of the Company or any other securities thereof or any rights
(including convertible debt), warrants or options to acquire any such shares or
other securities;

        (b)   issue, deliver, grant, sell, pledge, dispose of or otherwise
encumber any of its capital stock or any securities convertible into, or any
rights, warrants or options to acquire, any such capital stock, other than
(i) the issuance of shares of Common Stock upon the exercise of rights
(including convertible debt), warrants or options outstanding on the date of
this Agreement, (ii) options to purchase common stock issuable pursuant to the
Company's policy of awarding options to its non-employee directors on the
anniversary of their election to the Company's Board, (iii) modifications to or
grants of directors' options as needed to prevent the forfeiture thereof upon a
resignation of a director as contemplated by this Agreement (which modifications
are described in the Company's Disclosure Schedule); or (iv) Common Stock or
rights to purchase Common Stock triggered or issuable pursuant to antidilution
provisions in warrants or other rights outstanding on the date of this
Agreement;

12

--------------------------------------------------------------------------------



        (c)   amend the Company's articles of incorporation or bylaws;

        (d)   acquire or agree to acquire (i) by merging or consolidating with,
or by purchasing a substantial portion of the stock, or other ownership
interests in, or substantial portion of assets of, or by any other manner, any
business or any corporation, partnership, association, joint venture, limited
liability company or other entity or division thereof or (ii) any assets that
would be material, individually or in the aggregate, to the Company, except
purchases of supplies, equipment and inventory in the ordinary course of
business consistent with past practice;

        (e)   sell, lease, transfer, sublicense, mortgage, pledge, grant a lien,
mortgage, pledge, security interest, charge, claim or other encumbrance of any
kind or nature on or otherwise encumber or dispose of any of its properties or
assets, except in the ordinary course of business consistent with past practice;

        (f)    (i) incur any indebtedness for borrowed money or guarantee any
such indebtedness of another person, issue or sell any debt securities or
warrants or other rights to acquire any debt securities of the Company,
guarantee any debt securities of another person, enter into any "keep well" or
other agreement to maintain any financial statement condition of another person
or enter into any arrangement having the economic effect of any of the
foregoing, except for (x) working capital borrowings and increases in letters of
credit under revolving credit facilities incurred in the ordinary course of
business consistent with past practice, (y) indebtedness incurred to refund,
refinance or replace indebtedness for borrowed money outstanding on the date of
this Agreement and (z) indebtedness existing solely between the Company and its
wholly-owned Subsidiaries or between such Subsidiaries or (ii) make any loans,
advances or capital contributions to, or investments in, any other person;

        (g)   except for capital expenditures in compliance with the amounts and
timing included in the Company's written capital expenditure plan previously
made available to the Buyer, make or incur any capital expenditure, except in
the ordinary course of business consistent with past practice;

        (h)   change any method of tax accounting, make or change any material
election relating to taxes, file any amended tax return, settle or compromise
any material tax liability, agree to an extension or waiver of the statute of
limitations with respect to the assessment or determination of taxes, enter into
any closing agreement with respect to taxes, or surrender any right to claim a
tax refund;

        (i)    except to the extent permitted by Section 5.2 of this Agreement,
waive the benefits of, or agree to modify in any manner, any confidentiality,
standstill or similar agreement to which the Company is a party;

        (j)    adopt a plan of complete or partial liquidation or resolutions
providing for or authorizing such a liquidation or a dissolution, restructuring,
recapitalization or reorganization;

        (k)   enter into any new collective bargaining agreement;

        (l)    change any accounting principle used by it, except as required by
applicable laws or generally accepted accounting principles;

        (m)  settle or compromise any material litigation, including any
litigation that is brought by any current, former or purported holder of any
capital stock or debt securities of the Company or any of its Subsidiaries
relating to the transactions contemplated by this Agreement, or, except in the
ordinary course of business consistent with past practice or as otherwise
required pursuant to contracts existing on or prior to the date of this
Agreement or entered into in the ordinary course consistent with past practice
after the date of this Agreement, and so long as such settlement would not
impose any injunctive or similar order on the Company or restrict in any way the
business of the Company, pay, discharge or satisfy any material claims,
liabilities or obligations;

13

--------------------------------------------------------------------------------



        (n)   except as set forth in the Company Disclosure Schedule, (i) enter
into any new, or amend any existing, severance agreement or arrangement,
deferred compensation arrangement or employment agreement with any officer,
director or employee whose annual base salary exceeds $150,000, (ii) adopt any
new incentive, retirement or welfare benefit arrangements, plans or programs for
the benefit of current, former or retired employees or amend any existing
Company compensation or benefit plan (other than amendments required by law or
to maintain the tax qualified status of such plans), (iii) grant any increases
in employee compensation, other than in the ordinary course consistent with past
practice (which shall include normal individual periodic performance reviews and
related compensation and benefit increases and bonus payments consistent with
past practices) provided that any such increase shall not include increases in
compensation to officers or any employee whose annual base salary exceeds
$150,000 or (iv) grant any stock options or stock awards;

        (o)   cancel any debts or waive any claims or rights of substantial
value (including the cancellation, compromise, release or assignment of any
indebtedness owed to, or claims held by, the Company), except for cancellations
made or waivers granted with respect to claims other than indebtedness in the
ordinary course of business consistent with past practice which, in the
aggregate, are not material or for claims other than indebtedness which are
cancelled or waived in connection with the settlement of the actions referred to
in, and to the extent permitted by, clause (m) above;

        (p)   except as set forth in the Company Disclosure Schedule, (i) enter
into any contract, agreement or other arrangement, or series of contracts,
agreements or other arrangements, not in the ordinary course of business that
would require the Company to expend more than $200,000 individually or $500,000
in the aggregate in any fiscal year, (ii) modify, amend in any material respect,
transfer or terminate any material contract of the Company or waive, release or
assign any material rights or claims thereto or thereunder, (iii) enter into or
extend in any material respect any lease with respect to the Company's real
property, (iv) modify, amend, transfer or terminate in any material respect any
Intellectual Property agreements, standstill or confidentiality agreement with
any third party, or waive, release or assign any material rights or claims
thereto or thereunder or (v) enter into, modify, amend, transfer or terminate
any contract to provide exclusive rights or obligations;

        (q)   except as provided in Section 5.2(b), agree, authorize or commit
to do any of the foregoing or any action or fail to take any action which would
result in any of the conditions set forth in Article 8 not being satisfied or
that would reasonably be expected to result in a Material Adverse Effect; or

        (r)   authorize any of, or commit or agree to take any of, the foregoing
actions.

        5.2    Acquisition Proposals.    

        (a)    No Solicitation or Negotiation.    The Company hereby covenants
that, except as expressly permitted by this Section 5.2, the Company shall not,
and the Company shall use its reasonable commercial efforts to instruct and
cause its officers, directors, employees, investment bankers, attorneys,
accountants and other advisors or representatives (such officers, directors,
employees, investment bankers, attorneys, accountants and other advisors or
representatives, collectively, "Representatives") not to, directly or
indirectly:

          (i)  solicit, initiate or knowingly take any action to facilitate or
encourage, whether publicly or otherwise, the submission of any inquiries or the
making of any inquiry, proposal or offer or other efforts or attempts that
constitutes, or could reasonably be expected to lead to, any Acquisition
Proposal (as defined below);

14

--------------------------------------------------------------------------------



         (ii)  enter into, or participate in any discussions or negotiations
regarding, or furnish to any person any non-public information for the purpose
of encouraging or facilitating, any Acquisition Proposal; or

        (iii)  enter into any letter of intent, memorandum of understanding,
agreement in principle, acquisition agreement, merger agreement or similar
agreement with respect to any Acquisition Proposal or enter into any agreement
or agreement in principle requiring the Company to abandon, terminate or fail to
consummate the transactions contemplated hereby or breach its obligations
hereunder or propose or agree to do any of the foregoing.

The Company shall, and shall direct its Representatives to, cease immediately
all discussions and negotiations that commenced prior to the date of this
Agreement regarding any Acquisition Proposal existing on the date of this
Agreement and shall use its (and will cause the Company Representatives to use
their) commercially reasonable efforts to require the other parties thereto to
promptly return or destroy in accordance with the terms of such agreement any
confidential information previously furnished by the Company, its Subsidiaries
or its Representatives thereunder.

        Notwithstanding anything to the contrary set forth in this Agreement the
Company may, to the extent failure to do so would reasonably be expected to
result in a breach of the fiduciary obligations of the Company's Board of
Directors under applicable law, as determined in good faith by the Company's
Board of Directors after consultation with outside counsel, in response to (1) a
Superior Proposal (as defined below) or (2) a bona fide, unsolicited written
Acquisition Proposal that the Company's Board of Directors determines in good
faith after consultation with outside counsel and its financial advisor is or is
reasonably likely to lead to a Superior Proposal (any such Acquisition Proposal,
a "Potential Superior Proposal"), (x) furnish information with respect to the
Company to the person making such Superior Proposal or Potential Superior
Proposal and its Representatives (provided that the Company shall promptly make
available to the Buyer any material non-public information concerning the
Company or its Subsidiaries that is made available to any person given such
access which was not previously made available to the Buyer) pursuant to a
customary confidentiality agreement for a period of not less than eighteen
months, with a six-month standstill provision and an eighteen-month non
solicitation provision and (y) participate in discussions or negotiations with
such person and its Representatives regarding any such Superior Proposal or
Potential Superior Proposal. The Company shall promptly advise the Buyer of the
receipt by the Company of any Acquisition Proposal or any request for non public
information made by any person or group of persons that has informed the Company
it is considering making an Acquisition Proposal or any request for discussions
or negotiations with the Company or the Company Representatives relating to an
Acquisition Proposal (in each case within 48 hours of receipt thereof), and the
Company shall provide to the Buyer (within such 48-hour time frame) a written
summary of the material terms of such Acquisition Proposal (it being understood
that such material terms shall include the identity of the person or group of
persons making the Acquisition Proposal) and if the Company determines to begin
providing information or to engage in discussions regarding an Acquisition
Proposal. The Company shall keep the Buyer reasonably informed of any material
change to the terms and conditions of any Acquisition Proposal. The Company
agrees that it and its Subsidiaries will not enter into any confidentiality
agreement with any person subsequent to the date hereof which prohibits the
Company from providing such information to the Buyer.

15

--------------------------------------------------------------------------------



        (b)    No Change in Company Recommendation or Alternative Acquisition
Agreement.    Except as expressly permitted by this Section 5.2, the Company's
Board of Directors and each committee thereof shall not:

          (i)  withdraw or modify (or publicly propose to withdraw or modify),
in a manner adverse to the Buyer, the approval or recommendation by the
Company's Board of Directors or any committee thereof with respect to the
transactions contemplated by this Agreement, the other Transaction Documents and
the Ancillary Agreements;

         (ii)  cause or permit the Company to enter into any letter of intent,
memorandum of understanding, agreement in principle, acquisition agreement,
merger agreement or similar agreement (an "Alternative Acquisition Agreement")
providing for the consummation of a transaction contemplated by any Acquisition
Proposal (other than a confidentiality agreement entered into in the
circumstances referred to in Section 5.2(a)); or

        (iii)  approve, recommend or propose publicly to approve or recommend
any Acquisition Proposal.

        Notwithstanding anything to the contrary set forth in this Agreement, at
any time prior to obtaining the Company Shareholder Approval, the Company's
Board of Directors may withdraw, qualify or modify or propose publicly to
withdraw, qualify or modify in any manner adverse to the Buyer, its approval or
recommendation with respect to the transactions contemplated by this Agreement,
the other Transaction Documents and the Ancillary Agreements or approve or
recommend any Superior Proposal made or received after the date of this
Agreement, if the Company's Board of Directors determines in good faith, after
consultation with outside counsel, that failure to do so would reasonably be
expected to result in a breach of its obligations under applicable law (a
"Change in Company Recommendation"); provided, however, that no Change in
Company Recommendation may be made in response to a Superior Proposal until
three business days (the "Notice Period") following the Buyer's receipt of
written notice from the Company (an "Adverse Recommendation Notice")
(x) advising the Buyer that the Company's Board of Directors intends to make
such Change in Company Recommendation and the reason for such change,
(y) specifying the material terms and conditions of such Superior Proposal
(including the proposed financing for such proposal) and (z) identifying any
party making such Superior Proposal; provided further prior to effecting such
Change in Company Recommendation in response to a Superior Proposal, the Company
shall, and shall cause its legal and financial advisors to, during the Notice
Period, negotiate with the Buyer in good faith (to the extent the Buyer desire
to negotiate) to make such adjustments to the terms and conditions of this
Agreement so that such Acquisition Proposal ceases to constitute a Superior
Proposal. In the event that during the Notice Period any revisions are made to
the Superior Proposal to which the proviso in this Section 5.2(b) applies and
the Company's Board of Directors in its good faith judgment determines such
revisions are material (it being agreed that any change in the purchase price in
such Superior Proposal shall be deemed a material revision), the Company shall
be required to deliver a new Adverse Recommendation Notice to the Buyer and to
comply with the requirements of this Section 5.2(b) with respect to such new
written notice, except that the Notice Period shall be reduced to two business
days. In determining whether to make a Change in Company Recommendation in
response to a Superior Proposal, the Company's Board of Directors shall take
into account any changes to the terms of this Agreement proposed by the Buyer
(in response to an Adverse Recommendation Notice or otherwise) in determining
whether such third party Acquisition Proposal still constitutes a Superior
Proposal.

        (c)    Certain Permitted Disclosure.    Nothing contained in this
Agreement shall be deemed to prohibit the Company from taking and disclosing to
its shareholders a position with respect to a tender offer contemplated by
Rule 14d-9 or Rule 14e-2(a) promulgated under the 1934 Act or

16

--------------------------------------------------------------------------------






from making any other disclosure to the Company's shareholders or the general
public if, in the good faith judgment of the Company's Board of Directors, after
consultation with outside counsel, failure to so disclose would reasonably be
expected to result in a breach of its fiduciary duties under applicable law;
provided, however, that neither the Company nor the Company's Board of Directors
(or any committee thereof) shall be permitted to recommend that the Company's
shareholders tender any securities in connection with any tender or exchange
offer (or otherwise approve, endorse or recommend any Acquisition Proposal),
unless in each case, in connection therewith, the Company's Board of Directors
effects a Change in Company Recommendation; provided further that any such
disclosure (other than a "stop, look and listen" communication or similar
communication of the type contemplated by Rule 14d-9(f) under the 1934 Act)
shall be deemed to be a Change in Company Recommendation unless the Company's
Board of Directors expressly reaffirms the Company Recommendation at least two
business days prior to the Company Shareholders Meeting if the Buyer has
delivered to the Company a written request to so reaffirm at least 48 hours (or
if 48 hours is impracticable, as far in advance as is practicable) prior to the
time such reaffirmation is to be made.

        (d)    Definitions.    As used in this Agreement:

        "Acquisition Proposal" means (i) any proposal or offer for a merger,
consolidation, dissolution, tender offer, recapitalization, reorganization,
share exchange, business combination or similar transaction involving the
Company or (ii) any proposal or offer to acquire in any manner, directly or
indirectly, 10% or more of the equity securities or consolidated total assets
(including, without limitation, equity securities of its Subsidiaries) of the
Company, in each case other than the transactions contemplated by this
Agreement.

        "Superior Proposal" means any bona fide written Acquisition Proposal
made by a third party and not solicited in violation of Section 5.2(a) to
acquire more than 50% of the equity securities or more than 50% of the assets of
the Company and its Subsidiaries, taken as a whole, pursuant to a tender or
exchange offer, a merger, a recapitalization, a consolidation or a sale of its
assets, which the Company's Board of Directors determines in its good faith
judgment (after consultation with its financial advisor) (i) to be more
favorable from a financial point of view to the holders of Common Stock than the
transactions contemplated by this Agreement and (ii) is reasonably capable of
being completed on the terms proposed therein, after taking into account the
likelihood and timing of completion (as compared to the transactions
contemplated by this Agreement) and after taking into account all financial
(including the financing terms of such Acquisition Proposal), regulatory, legal
and other aspects of such proposal.

        5.3    Proxy Statement.    

        (a)   As soon as practicable following the date of this Agreement, the
Company shall, in consultation with the Buyer, prepare and file with the SEC a
proxy statement to be sent to the shareholders of the Company regarding the
Company Shareholder Approval (the "Proxy Statement"). Each of the parties hereto
shall provide promptly to the other parties hereto such information concerning
its business and financial statements and affairs as, in the reasonable judgment
of such party and its counsel, may be required or appropriate for inclusion in
the Proxy Statement or in any amendments or supplements thereto, and to cause
its counsel and auditors to cooperate with the other party's counsel and
auditors in the preparation of the Proxy Statement. Each of the Company and the
Buyer shall use its reasonable commercial efforts to respond as promptly as
practicable to any comments of the SEC to the Proxy Statement, and the Company
shall use its reasonable commercial efforts to cause the definitive Proxy
Statement to be mailed to the shareholders of the Company.

17

--------------------------------------------------------------------------------





        (b)   The Company agrees, as to itself and its Subsidiaries, that none
of the information supplied or to be supplied by it or its Subsidiaries for
inclusion or incorporation by reference in the Proxy Statement and any amendment
or supplement thereto will, at the date of mailing to shareholders and at the
date of the meeting of shareholders of the Company to obtain the Company
Shareholders Meeting, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading, except that no representation or warranty is made by the
Company with respect to information supplied in writing by the Buyer expressly
for inclusion therein. No filing of, or amendment or supplement to, or
correspondence to the SEC or its staff with respect to the Proxy Statement will
be made by the Company without providing the Buyer a reasonable opportunity to
review and comment thereon. If at any time prior to the Closing any information
relating to the Company or the Buyer, or any of their respective affiliates,
officers or directors, should be discovered by such party and which should be
set forth in an amendment or supplement to the Proxy Statement, so that any of
such documents would not include any misstatement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, the party which
discovers such information shall promptly notify the other party or parties
hereto, as applicable, and an appropriate amendment or supplement to the Proxy
Statement describing such information shall be promptly filed with the SEC and,
to the extent required by applicable law, disseminated to the shareholders of
the Company. The Company shall cause the Proxy Statement to comply as to form
and substance in all material respects with the applicable requirements of the
1934 Act and the rules of the NASDAQ Capital Market.

        (c)   The Buyer agrees, as to itself and its Subsidiaries, that none of
the information supplied or to be supplied by any of them for inclusion or
incorporation by reference in the Proxy Statement and any amendment or
supplement thereto, at the date of mailing to shareholders and at the date of
the Company Shareholders Meeting, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except that no representation or warranty
is made by the Buyer with respect to information supplied in writing by the
Company expressly for inclusion therein.

        5.4    Shareholder Approval and Board Recommendation.    

        (a)   The Company, acting through the Company's Board of Directors, will
take, in accordance with applicable law and its articles of incorporation and
bylaws, all action necessary to convene a meeting of shareholders of the Company
(the "Company Shareholders Meeting") as promptly as practicable after the Proxy
Statement is available for mailing to secure the necessary approval of the
transactions contemplated by this Agreement and the other Transaction Documents
and Ancillary Agreements from (i) a majority of the voting power of the
Company's outstanding common stock and (ii) a majority of the voting power of
the Company's common stock not owned by DHW and its affiliates present in person
or by proxy at the Company Shareholders Meeting, each in accordance with (A) the
provisions of the Company's organizational and other governance documents,
(B) the resolutions of the Company's board of directors, (C) the MBCA, (D) the
continued listing requirements of the NASDAQ Capital Market and (E) any other
applicable legal requirements (collectively, the "Company Shareholder
Approval"). The Company will hire, at its sole expense, Georgeson Inc. as a
proxy solicitor to seek the Company Shareholder Approval.

        (b)   Subject to Section 5.2, (i) the Company's independent directors
shall unanimously recommend that the shareholders of the Company vote in favor
of the transactions contemplated by this Agreement and the other Transaction
Documents and Ancillary Agreements; (ii) the Proxy Statement shall include a
statement to the effect the Company's independent directors have unanimously
recommended that the shareholders of the Company vote in favor of the
transactions;

18

--------------------------------------------------------------------------------






and (iii) neither the Company's independent directors nor any committee of the
Company's Board of Directors shall withhold, withdraw, amend or modify, or
propose or resolve to withhold, withdraw, amend or modify in a manner adverse to
Buyer, the unanimous recommendation of the Company's independent directors that
the shareholders of the Company vote in favor of the transactions contemplated
by this Agreement and the other Transaction Documents and Ancillary Agreements.

        5.5   Filings; Notification; Access.

        (a)   The Company and Buyer shall cooperate with each other and use
their respective reasonable best efforts to take or cause to be taken all
actions, and do or cause to be done all things, necessary, proper or advisable
on its part under this Agreement and applicable laws to consummate and make
effective the transactions contemplated by this Agreement, the other Transaction
Documents and the Ancillary Agreements as soon as practicable, including
preparing and filing as promptly as practicable all documentation to effect all
necessary notices, reports and other filings and to obtain as promptly as
practicable all consents, registrations, approvals, permits and authorizations
necessary or advisable to be obtained from any third party or any governmental
entity in order to consummate the transactions contemplated by this Agreement,
the other Transaction Documents and the Ancillary Agreements. Subject to
applicable laws relating to the exchange of information, the Buyer and the
Company shall have the right to review in advance, and to the extent practicable
each will consult the other on, all the information relating to the Buyer or the
Company, as the case may be, that appear in any filing made with, or written
materials submitted to, any third party or any governmental entity in connection
with the transactions contemplated by this Agreement, the other Transaction
Documents and the Ancillary Agreements. In exercising the foregoing right, each
of the Company and the Buyer shall act reasonably and as promptly as
practicable.

        (b)   Subject to applicable laws relating to the exchange of such
information, the Company and the Buyer each shall, upon request by the other,
furnish the other with all information concerning itself, its directors,
officers and shareholders and such other matters as may be reasonably necessary
or advisable in connection with any other statement, filing, notice or
application made by or on behalf of the Buyer or the Company to any third party
or any governmental entity in connection with the transactions contemplated by
this Agreement, the other Transaction Documents and the Ancillary Agreements.

        (c)   Subject to applicable law and the instructions of any governmental
entity, the Company and the Buyer each shall keep the other apprised of the
status of matters relating to completion of the transactions contemplated
hereby, including promptly furnishing the other with copies of notice or other
communications received by the Buyer or the Company, as the case may be, from
any third party or any governmental entity with respect to the transactions
contemplated by this Agreement, the other Transaction Documents and the
Ancillary Agreements. The Company and the Buyer each shall give prompt notice to
the other of any change that is reasonably likely to result in a Material
Adverse Effect or prevent, materially delay or materially impair the ability of
the Company and the Buyer to consummate the transactions contemplated by this
Agreement.

        (d)   Upon reasonable notice, and except as may otherwise be required by
applicable law, the Company shall (and shall cause each of its Subsidiaries to)
afford the Representatives of the Buyer reasonable access, during normal
business hours throughout the period prior to the Closing, to its properties,
books, contracts, records and personnel and, during such period, the Company
shall (and shall cause each of its Subsidiaries to) furnish promptly to the
Buyer all information concerning its business, properties and personnel as may
reasonably be requested, provided that no investigation pursuant to this
Section 5.5(d) shall affect or be deemed to modify any representation or
warranty made by the Company herein.

19

--------------------------------------------------------------------------------



        5.6    Form D; Blue Sky Laws.    Following the Closing, the Company
shall file with the SEC a Form D with respect to the Shares as required under
Regulation D and each applicable state securities commission and will provide a
copy thereof to the Buyer promptly after such filing.

        5.7    Use of Proceeds.    The Company shall use the proceeds from the
sale of the Shares and proceeds obtained from drawdowns under the Credit
Facility Agreement to (a) repurchase shares of Common Stock pursuant to the DHW
Stock Repurchase Agreement, (b) purchase the Troy Property, (c) repay
indebtedness of the Company substantially as set forth in Section 5.7 of the
Company Disclosure Schedule or as otherwise directed by the Company's Board of
Directors and (d) otherwise for general corporate purposes.

        5.8    Listing.    The Company will obtain and, for so long as the Buyer
owns any of the Shares or Registrable Securities, use its best efforts to
maintain the listing of its Common Stock on the NASDAQ Capital Market or any
equivalent replacement exchange and will comply in all respects with the
Company's reporting, filing and other obligations under the bylaws or rules of
the NASDAQ Capital Market and such exchanges, as applicable. Notwithstanding the
foregoing, action taken after the Closing by the board of directors of the
Company that results in the cessation of such listing, whether due to a merger,
exchange, sale of assets or other transaction that result in a delisting of the
Common Stock shall not give rise to liability on the part of the Company to
Buyer.

        5.9    No Integration.    The Company shall not make any offers or sales
of any security (other than the Shares hereunder) under circumstances that would
require registration of the securities being offered or sold hereunder under the
1933 Act or cause the offering of the Shares or Registrable Securities to be
integrated with any other offering of securities by the Company for the purpose
of any shareholder approval provision applicable to the Company or its
securities.

        5.10    DHW Common Stock Repurchase.    On the Closing Date, the Company
shall repurchase 3,000,000 shares of Common Stock owned by DHW pursuant to the
terms of the DHW Stock Repurchase Agreement. The Company agrees that it shall
not materially amend or consent to any material provision of the DHW Stock
Repurchase Agreement without obtaining the prior written consent of Buyer.

        5.11    Purchase of Dunham Troy Property.    On the Closing Date or as
soon as practicable thereafter, the Company will, subject to the terms of the
real estate purchase agreement with DHW, purchase fee simple title (free and
clear of all liens and encumbrances) to the Troy Property, together with all the
plans, permits, related assets and other costs associated with the Troy Property
and held by Dunham. Upon completing such purchase of the Troy Property, the
Company shall be responsible for paying the real estate taxes payable in 2010
and in all future years thereafter; provided, however, any penalties, late fees
or assessments incurred by the Company as a result of not paying the real estate
taxes payable in 2009 and 2010 when due shall be deducted from the purchase
price of the Troy Property.

        5.12    Insurance.    For so long as Buyer beneficially owns (as defined
in Rule 13d-3 promulgated under the 1934 Act) the Shares or Registrable
Securities, the Company shall use its best efforts and, where applicable, shall
cause each Subsidiary to maintain or cause to be maintained with financially
sound and reputable insurers that have a rating of "A-" or better as established
by Best's Rating Guide (or an equivalent rating with such other publication of a
similar nature as shall be in current use), directors' liability insurance
providing at least the same coverage and amounts and containing terms and
conditions which are not less advantageous in any material respect than the
directors' liability insurance maintained by the Company as of the Closing Date.

        5.13    Confidentiality.    The parties acknowledge that the letter
agreement dated August 24, 2010 executed by James G. Gilbertson on behalf of the
Company and Dean S. Oakey on behalf of CDP Management Partners LLC is hereby
terminated and of no further force and effect and that the

20

--------------------------------------------------------------------------------



provisions of this Section 5.13 shall control the confidentiality of discussions
and information exchanged between the Company and the Buyer; provided, however,
that Buyer shall retain all liability to the Company arising from any breach of
the obligations under such letter agreement prior to the date hereof. The
Company and the Buyer agree that all discussions between them and all
information that the Company, its affiliates or its representatives furnish to
the Buyer or its representatives, whether before or after the date hereof,
including any discussions, reports, analyses, compilation, memoranda, notes and
any reports or analyses prepared by the Buyer or its representatives which
reflect or are based upon such information (collectively the "Evaluation
Material"), will be kept confidential; provided, however, that (i) any of such
information may be disclosed to officers, directors, employees, counsel and
other representatives of the Buyer who need to know such information for the
purpose of evaluating the transactions contemplated by this Agreement, the other
Transaction Documents and the Ancillary Agreements (it being understood that the
Buyer will cause its representatives to treat such information confidentially
and in accordance with the terms of this Section 5.13 and be responsible for any
violation by them of the terms hereof) and (ii) any disclosure of such
information may be made to which the Company consents in writing. The Buyer
agrees that all Evaluation Material will be used solely for the purpose of
evaluating and documenting the transactions contemplated by this Agreement, the
other Transaction Documents and the Ancillary Agreements. The term "Evaluation
Material" does not include information which was or becomes generally available
on a non-confidential basis. In the event this Agreement is terminated, the
Buyer will (and will cause its representatives to) promptly, upon the request of
the Company, destroy the Evaluation Material without retaining any copy thereof.
The provisions of this Section 5.13 shall terminate two years from the date
hereof.


ARTICLE 6

CONDITIONS TO EACH PARTY'S OBLIGATIONS


        The respective obligations of each party to effect the purchase and sale
of the Shares and complete the other transactions contemplated by this Agreement
is subject to the satisfaction or waiver on or prior to the Closing Date of the
following conditions, which conditions may be waived by the Company and the
Buyer:

        6.1    Approvals by the Company's Shareholders.    This Agreement and
the Stock Repurchase Agreement shall have received the Company Shareholder
Approval.

        6.2    No Restraints.    No statute, rule, regulation, temporary
restraining order, preliminary or permanent injunction or other order enacted,
entered, promulgated, enforced or issued by any governmental entity or other
legal restraint or prohibition preventing, or rendering illegal, the
consummation and performance of this Agreement; provided, however, that prior to
asserting this condition, the Company shall have used reasonable best efforts to
prevent the entry of any such injunction or other order, to have any such order
or injunction lifted or withdrawn, and to appeal as promptly as practicable any
such injunction or other order that may be entered.


ARTICLE 7

CONDITIONS TO THE COMPANY'S OBLIGATION


        In addition to the satisfaction of the conditions of Article 6, the
obligation of the Company hereunder to issue and sell the Shares to the Buyer at
the Closing is subject to the satisfaction, at or before the Closing Date of
each of the following conditions, provided that these conditions are for the
Company's sole benefit and may be waived by the Company at any time in its sole
discretion:

        7.1    Execution of Transaction Documents and Payment of Purchase
Price.    Buyer shall have executed and delivered the Transaction Documents and
shall have delivered the Purchase Price in accordance with Section 2.2 above.

21

--------------------------------------------------------------------------------



        7.2    Representations and Warranties.    The representations and
warranties of the Buyer shall be true and correct in all material respects as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date).

        7.3    Performance of Obligations.    Buyer shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Buyer at or prior to the Closing, and the Company shall have
received a certificate to such effect signed on behalf of Buyer by an executive
officer of Buyer.

        7.4    Credit Facility Agreement.    The Credit Facility Agreement shall
have been signed and closed and the proceeds available thereunder shall have
been available to draw down.

        7.5    Ancillary Agreements.    Buyer shall have executed and delivered
the Ancillary Agreements to which it is a party and to which a form of the
Ancillary Agreement is attached as an exhibit to this Agreement.


ARTICLE 8

CONDITIONS TO BUYER'S OBLIGATION


        In addition to the satisfactions of the conditions of Article 6,
obligation of the Buyer hereunder to purchase the Shares at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for Buyer's sole
benefit and may be waived by Buyer at any time in its sole discretion:

        8.1    Delivery of Transaction Documents, Stock Certificate and Material
Consents.    The Company shall have executed and delivered the Transaction
Documents to the Buyer. The Company shall have delivered to the Buyer a stock
certificate representing the Shares duly executed by the appropriate officers of
the Company. The Company shall have obtained all material consents required to
complete the Transactions.

        8.2    Execution of Ancillary Agreements.    The Ancillary Agreements
shall have been executed and delivered by the applicable parties.

        8.3    Performance of Agreements.    The respective parties (other than
the Buyer) have performed their material obligations under (i) the Stock
Repurchase Agreement, (ii) the Lease Restructuring and Option Agreement,
(iii) the Voting Agreement and Irrevocable Proxy and (iv) the Lock-Up
Agreements.

        8.4    Financing.    The Buyer shall have secured financing by arranging
for the Credit Facility Agreement, on terms and conditions acceptable to Buyer.

        8.5    Due Diligence.    The Buyer shall have completed its due
diligence investigation of the Company and the results of such due diligence
investigation shall be acceptable to Buyer; provided, however, that Buyer may
only claim a failure to meet this condition at any time prior to the
commencement of printing of the final Proxy Statement prior to mailing to the
Company's shareholders.

        8.6    Filing of Certificate of Designation.    The Company shall have
provided evidence to the Buyer of the filing of the Certificate of Designation
with the Secretary of State of the state of Minnesota in substantially the form
set forth in Exhibit A.

        8.7    Landlord Lease Reductions.    The Company shall have provided
evidence to the Buyer that it has secured permanent rent reductions of $250,000
per year from either (i) non-Dunham affiliated landlords on the Dunham land
leases or (ii) the fee-simple restaurants owned by third-party landlords other
than Dunham. The $250,000 rent reduction contemplated by this Section 8.7 is in
addition to any rent reductions to Dunham-owned properties required or
contemplated by the Stock Repurchase Agreement.

22

--------------------------------------------------------------------------------



        8.8    Representations, Warranties and Covenants.    The representations
and warranties of the Company shall be true and correct in all material respects
(provided, however, that such qualification shall only apply to representations
or warranties not otherwise qualified by materiality) as of the date when made
and as of the Closing Date as though made at such time (except for
representations and warranties that speak as of a specific date), and the
Company shall have performed, satisfied and complied in all material respects
with the material covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company, as
applicable, at or prior to the Closing Date.

        8.9    No Material Adverse Effect.    There shall have been no change in
the assets, liabilities (contingent or otherwise), affairs, business,
operations, prospects or conditions (financial or otherwise) of the Company or
its Subsidiaries that would constitute a Material Adverse Effect.

        8.10    Company Certificate.    The Company shall have delivered to the
Buyer a certificate, signed by its Chief Executive Officer and Chief Financial
Officer, as to the Company's compliance with the conditions set forth in
Sections 8.8 and 8.9.


ARTICLE 9

INDEMNIFICATION


        9.1    Survival.    The representations and warranties of the Company
set forth in Sections 4.5, 4.9, 4.13, and 4.21 shall survive the Closing,
notwithstanding any due diligence investigation conducted by or on behalf of the
Buyer, for the greater of (a) 15 months from the Closing Date and (b) the
applicable statute of limitations period. The other representations and
warranties of the Company in Article 4 and the Buyer in Article 3 shall survive
for a period of 15 months from the Closing Date, notwithstanding any due
diligence investigation conducted by or on behalf of the Buyer.

        9.2    Indemnification by the Company.    Except as otherwise provided
in this Article 9, the Company agrees to indemnify, defend and hold harmless the
Buyer and its affiliates and their respective officers, directors, agents,
employees, subsidiaries, partners, members and controlling persons (each, a
"Buyer Indemnified Party") to the fullest extent permitted by law from and
against any and all losses, claims, or written threats thereof, damages,
expenses or other liabilities (including reasonable fees, disbursements and
other charges of counsel incurred by the Buyer Indemnified Party resulting from
or arising out of any breach of any representation or warranty, covenant or
agreement by the Company to such Buyer Indemnified Party set forth in this
Agreement or any of the Transaction Documents ("Buyer Losses"), other than Buyer
Losses incurred by a Buyer Indemnified Party relating to a claim or action by
the Company against any Buyer Indemnified Party for the breach (or alleged
breach) of this Agreement or any documents contemplated by this Agreement by
such Buyer Indemnified Party. In addition to all other factors that may affect
the amount of indemnification paid to Buyer hereunder, in determining the amount
of any such indemnification payment, Buyer and the Company shall consider the
fact that Buyer has ownership interest in the Company and will bear a portion of
the burden of any indemnification payment by the Company to Buyer.

        9.3    Indemnification by the Buyer.    Except as otherwise provided in
this Article 9, the Buyer agrees to indemnify, defend and hold harmless the
Company and its affiliates and their respective officers, directors, agents,
employees, subsidiaries, partners, members and controlling persons (each, a
"Company Indemnified Party") to the fullest extent permitted by law from and
against any and all Losses (including reasonable fees, disbursements and other
charges of counsel incurred by the Company Indemnified Party) resulting from or
arising out of any breach of any representation or warranty, covenant or
agreement by the Buyer to such Company Indemnified Party set forth in this
Agreement or any of the Transaction Documents ("Company Losses"), other than
Company Losses incurred by a Company Indemnified Party relating to a claim or
action by the Buyer against any Company Indemnified Party for the breach (or
alleged breach) of this Agreement or any documents contemplated by this
Agreement by such Company Indemnified Party.

23

--------------------------------------------------------------------------------



        9.4    Limitations.    The entitlement of any Buyer Indemnified Party or
Company Indemnified Party (each, an "Indemnified Party") to be indemnified shall
be subject to the following:

        (a)   No claim for Buyer Losses due to a breach of representation or
warranty by the Company shall be made unless the aggregate of all Buyer Losses
for which claims are made hereunder by the Buyer Indemnified Parties exceeds
$250,000 (the "Buyer Threshold"). If the total amount of such Buyer Losses
exceeds the Buyer Threshold, then the Buyer Indemnified Party shall be entitled
to be indemnified against and compensated and reimbursed for the portion of such
Buyer Losses exceeding the Buyer Threshold.

        (b)   No claim for Company Losses due to a breach of representation or
warranty by the Buyer shall be made unless the aggregate of all Company Losses
for which all claims are made hereunder by the Company Indemnified Parties
exceeds $250,000 (the "Company Threshold"). If the total amount of such Company
Losses exceeds the Company Threshold, then the Company Indemnified Party shall
be entitled to be indemnified against and compensated and reimbursed for the
portion of such Company Losses exceeding the Company Threshold.

        (c)   In no event shall the Company be responsible for an aggregate
amount of Buyer Losses in excess of $2,500,000.

        (d)   In no event shall the Buyer be responsible for an aggregate amount
of Company Losses in excess of $2,500,000.

        (e)   Qualifications as to materiality using the term "material" (or any
variation thereof) or Material Adverse Effect in any representation, warranty or
covenant shall only be taken into account in determining whether a breach of
such representation, warranty or covenant (or failure of any representation or
warranty to be true and correct) exists, and shall not be taken into account in
determining the amount of any Buyer Losses or Company Losses with respect to
such breach of representation, warranty or covenant (or failure of any
representation or warranty to be true and correct).

        (f)    Except with respect to Buyer Losses or Company Losses actually
awarded to a third party in an action brought against an Indemnified Person, no
Indemnified Person is entitled to indemnity for punitive damages, or for lost
profits, consequential, exemplary or special damages.

        (g)   All Indemnity Amounts to be paid by the Company to a Buyer
Indemnified Party hereunder shall be paid in cash or, if the Company's Board of
Directors determines in good faith that the Company does not have sufficient
cash to pay such Indemnity Amounts or the Company is otherwise contractually
restricted from making payments to shareholders of the Company, pursuant to a
subordinated note that (i) bears interest at 8% per annum, (ii) will be due in
full on the earlier to occur of (A) two years following the date of such note
and (B) a merger involving the Company, sale of all or substantially all of the
assets of the Company or other change of control of the Company and (iii) shall
be prepaid without penalty if the Company's Board of Directors determines in
good faith that the Company has sufficient cash and is contractually permitted
to prepay such note.

        (h)   Without duplication, no indemnification payment by the Company
shall be considered an additional Buyer Loss.

        9.5    Notification.    Each Indemnified Party under this Article 9
shall, promptly after the receipt of notice of the commencement of any claim
against such Indemnified Party in respect of which indemnity may be sought from
the other party under this Article 9, notify the other party in writing of the
commencement thereof. The omission of any Indemnified Party to so notify the
other party of any such action shall not relieve the other party from any
liability which it may have to such Indemnified Party except and only to the
extent that such omission results in the other party's forfeiture of substantive
rights or defenses and such forfeiture results in more damages than would
otherwise have resulted. In case any such claim shall be brought against any
Indemnified Party, and it shall notify the other party of the commencement
thereof, the other party shall be entitled to assume the defense thereof at its

24

--------------------------------------------------------------------------------



own expense, with counsel satisfactory to such Indemnified Party in its
reasonable judgment; provided, however, that any Indemnified Party may, at its
own expense, retain separate counsel to participate in such defense at its own
expense. Notwithstanding the foregoing, such Indemnified Party shall have the
right to employ separate counsel and to control its own defense of such claim
if, in the reasonable opinion of counsel to such Indemnified Party, either
(x) one or more defenses are available to the Indemnified Party that are not
available to the other party or (y) a conflict or potential conflict exists
between the other party, on the one hand, and such Indemnified Party, on the
other hand, that would make such separate representation advisable; provided,
however, that the other party (i) shall not be liable for the fees and expenses
of more than one counsel to all Indemnified Parties and (ii) shall reimburse the
Indemnified Parties for all of such fees and expenses of such counsel incurred
in any action between the other party and the Indemnified Parties or between the
Indemnified Parties and any third party, as such expenses are incurred. The
other party agrees that it will not, without the prior written consent of the
Indemnified Party, settle, compromise or consent to the entry of any judgment in
any pending or threatened claim relating to the matters contemplated hereby (if
any Indemnified Party is a party thereto or has been actually threatened to be
made a party thereto) unless such settlement, compromise or consent includes an
unconditional release of each Indemnified Party from all liability arising, or
that may arise, out of such claim, including any injunctive relief against any
Indemnified Party. The other party shall not be liable for any settlement of any
claim effected against an Indemnified Party without its written consent, which
consent shall not be unreasonably withheld. The rights accorded to an
Indemnified Party hereunder shall be in addition to any rights that any
Indemnified Party may have at common law, by separate agreement or otherwise, in
the case of any fraud committed by the other party.

        9.6    Contribution.    If the indemnification provided for in this
Article 9 from the other party is unavailable to an Indemnified Party hereunder
in respect of any Buyer Losses or Company Losses referred to herein, then the
other party, in lieu of indemnifying such Indemnified Party, shall contribute to
the amount paid or payable by such Indemnified Party as a result of such Buyer
Losses or Company Losses in such proportion as is appropriate to reflect the
relative fault of the other party and Indemnified Party in connection with the
actions which resulted in such Buyer Losses or Company Losses, as well as any
other relevant equitable considerations. The relative faults of such other party
and Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such other party or
Indemnified Party, and the parties relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the Buyer Losses or Company Losses referred
to above shall be deemed to include, subject to the limitations set forth in
this Article 9, any legal or other fees, charges or expenses reasonably incurred
by such party in connection with any investigation or proceeding.


ARTICLE 10

TERMINATION


        10.1    Termination by Mutual Consent.    This Agreement may be
terminated at any time prior to the Closing, whether before or after the Company
Shareholder Approval has been obtained, by mutual written consent of the Company
and the Buyer.

25

--------------------------------------------------------------------------------





        10.2    Termination by Either the Buyer or the Company.    This
Agreement may be terminated at any time prior to the Closing by either the
Company or the Buyer:

        (a)   if the Closing shall not have occurred by July 31, 2011, whether
such date is before or after the date of the Company Shareholder Approval (the
"Termination Date"); provided, however, that the right to terminate this
Agreement pursuant to this Section 10.2(a) shall not be available to any party
that has breached in any material respect its obligations under this Agreement
in any manner that shall have proximately contributed to the failure of the
transactions contemplated by this Agreement to be consummated by the Termination
Date; provided, further, however, that the Termination Date may be extended up
to December 31, 2011 if the termination date under the Stock Repurchase
Agreement is extended past July 31, 2011, in which case the Termination Date
shall be changed hereunder to the new termination date under the Stock
Repurchase Agreement;

        (b)   if the conditions of Article 6 have not been satisfied or waived;
or

        (c)   if any order permanently restraining, enjoining or otherwise
prohibiting consummation of the transactions contemplated by this Agreement
shall become final and non-appealable (whether before or after the Company
Shareholder Approval).

        10.3    Termination by the Company.    This Agreement may be terminated
at any time prior to the Closing, by action of the Company's Board of Directors:

        (a)   if, prior to obtaining the Company Shareholder Approval, (i) the
Company's Board of Directors authorizes the Company, subject to complying with
the terms of this Agreement, to enter into a binding written agreement
concerning a transaction that constitutes a Superior Proposal and the Company
notifies the Buyer in writing that it intends to enter into such an agreement,
attaching the most current version of such agreement to such notice, and
(ii) the Buyer does not make, within two business days of receipt of the
Company's written notification of its intention to enter into a binding
agreement for a Superior Proposal, an offer that the Company's Board of
Directors determines, in good faith after consultation with its financial
advisors, is at least as favorable, from a financial point of view, to the
shareholders of the Company as the Superior Proposal.

        (b)   if the conditions of Article 7 have not been satisfied or waived,
provided that the Company is not then in breach of this Agreement such that any
of the conditions set forth in Section 8.8 would not be satisfied.

        10.4    Termination by the Buyer.    This Agreement may be terminated at
any time prior to the Closing by the Buyer:

        (a)   in the event that (i) the Company's Board of Directors shall have
effected a Change in Company Recommendation or (ii) the Company's Board of
Directors fails publicly to reaffirm its adoption and recommendation of the
transactions contemplated by this Agreement, the other Transaction Documents or
the Ancillary Agreements within twenty business days of receipt of a written
request by the Buyer to provide such reaffirmation following an Acquisition
Proposal; or

        (b)   if the conditions of Article 8 have not been satisfied or waived,
such that Section 8.8 would not be satisfied and such breach or condition is not
curable by the Termination Date, provided that the Buyer is not then in breach
of this Agreement such that the conditions set forth in Sections 7.2 and 7.3
would not be satisfied.

        10.5    Effect of Termination and Abandonment.    

        (a)   In the event of termination of this Agreement pursuant to this
Section 10, this Agreement shall , except as provided herein, become void and of
no effect with no liability on the part of any

26

--------------------------------------------------------------------------------



party hereto (or of any of its directors, officers, employees, agents, legal and
financial advisors or other representatives); provided, however, except as
otherwise provided herein, no such termination shall relieve any party hereto of
any liability or damages resulting from any willful or intentional breach of
this Agreement.

        (b)   If this Agreement is terminated because the condition of
Sections 6.2, 8.5 or 8.7 have not been satisfied, or Section 10.2(c) or 10.3(b)
has not been satisfied, then no Expenses or Break-up Fees shall be payable by
the Company.

        (c)   If this Agreement is terminated under the provisions set forth
below, the Company agrees to pay Buyer, as Buyer's exclusive remedy under or
arising from the transactions contemplated by this Agreement and the other
Transaction Documents and the Ancillary Agreements, Buyer's reasonable
out-of-pocket expenses incurred in connection with the transactions contemplated
by this Agreement ("Expenses"), upon the other Transaction Document and the
Ancillary Agreements and, where applicable, a break-up fee ("Break-up Fee") as
follows:

          (i)  If the Company shall terminate this Agreement pursuant to
Section 10.2(a) (and the Company consummates an Acquisition Proposal within
twelve months of such termination) or Section 10.3(a) or Buyer shall terminate
this Agreement pursuant to Section 10.2(a) (and the Company consummates an
Acquisition Proposal within twelve months of such termination), Section 10.4(a)
or Section 10.4(b), the Company shall pay Buyer (without duplication) its
Expenses (which shall not exceed $500,000) and a Break-up Fee in the amount of
$500,000.

         (ii)  If Buyer or the Company shall terminate this Agreement
(x) pursuant to Section 10.2(b) because the condition of Section 6.1 shall not
have been satisfied, or (y) the proposed lender(s) to the Company under the
Credit Facility Agreement or a commitment letter therefor shall have withdrawn
its commitment such that the Company cannot perform its obligations under this
Agreement, then in either such case the Company shall pay Buyer (without
duplication) its expenses equal to, at the Buyer's sole option, either
(i) $100,000 in immediately available funds plus the issuance of 200,000 shares
of Common Stock (which shares of Common Stock shall be subject to a registration
rights agreement to be entered into between the Company and the Buyer in form
and substance similar to the Registration Rights Agreement) or (ii) $100,000 in
immediately available funds and $100,000 payable without interest equally over a
period of 24 months ($4,166.67 per month).

        (d)   The fees set forth in Section 10.5(c) shall be paid promptly by
the Company, but in no event later than (x) two business days after the first to
occur of the execution of an acquisition agreement or the consummation of the
Acquisition Proposal, in the case of a termination under clause (c)(i) above
pursuant to Section 10.2(a); (y) on the date of termination of this Agreement in
the other cases of clause (c)(i) above; and (z) two business days after
termination of this Agreement in the case of clause (c)(ii) above. The Company
acknowledges that that agreements contained in this Section 10.5 are an integral
part of the transactions contemplated by this Agreement, and that, without these
agreements, Buyer would not enter into this Agreement.

        (e)   In addition to its right to terminate this Agreement as set forth
in Section 7, the Company may pursue any other remedy it may otherwise have, at
law, in equity or under any statute. If the Company pursues any such remedy, it
shall be entitled to recover, in addition to damages or costs, its reasonable
attorneys fees. All rights and remedies of the Company under this Agreement
shall be cumulative and not exclusive.

27

--------------------------------------------------------------------------------




ARTICLE 11

GOVERNING LAW; MISCELLANEOUS


        11.1    Governing Law.    This Agreement shall be enforced, governed by
and construed in accordance with the laws of the State of Minnesota applicable
to agreements made and to be performed entirely within such state, without
regard to the principles of conflict of laws. All parties agree that service of
process upon a party mailed by first class mail shall be deemed in every respect
effective service of process upon the party in any such suit or proceeding.
Nothing herein shall affect any party's right to serve process in any other
manner permitted by law. The party which does not prevail in any dispute arising
under this Agreement shall be responsible for all fees and expenses, including
attorneys' fees, incurred by the prevailing party in connection with such
dispute.

        11.2    Counterparts; Signatures by Facsimile.    This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile or other electronic transmission of a copy of
this Agreement bearing the signature of the party so delivering this Agreement.

        11.3    Headings.    The headings of this Agreement are for convenience
of reference only and shall not form part of, or affect the interpretation of,
this Agreement.

        11.4    Severability.    In the event that any provision of this
Agreement is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform to such statute or
rule of law. Any provision hereof which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
hereof.

        11.5    No Personal Liability of Directors, Officers, Owners, Etc.    No
director, officer, employee, shareholder, managing member, member, general
partner, limited partner, principal or other agent of either Buyer or the
Company shall have any liability for any obligations of the Buyer or the
Company, as applicable, under this Agreement or for any claim based on, in
respect of, or by reason of, the respective obligations of the Buyer or the
Company, as applicable, under this Agreement. Each party hereby waives and
releases all such liability. This waiver and release is a material inducement to
each party's entry into this Agreement.

        11.6    Entire Agreement; Amendments.    This Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and supersedes all prior
written and oral agreement and understandings relating to the matters covered
herein, including, without limitation, any confidentiality agreements. No
provision of this Agreement may be waived or amended other than by an instrument
in writing signed by the party to be charged with enforcement; provided, however
that after the Closing the Buyer shall be permitted to approve any waiver or
amendment related to any rights Buyer has transferred to a third party in
accordance with this Agreement. The parties hereto agree that the letter
agreement dated December 23, 2010, among the Company, Dunham and the Buyer shall
be void and of no further force or effect.

        11.7    Notices.    Any notices required or permitted to be given under
the terms of this Agreement shall be sent by certified or registered mail
(return receipt requested) or delivered personally or by courier (including a
recognized overnight delivery service) and shall be effective five days after
being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or

28

--------------------------------------------------------------------------------




by courier (including a recognized overnight delivery service), in each case
addressed to a party. The addresses for such communications shall be:

If to the Company:

Granite City Food & Brewery Ltd.
5402 Parkdale Drive, Suite 101
Minneapolis, Minnesota 55416
Attention: James G. Gilbertson, Chief Financial Officer
Telephone: 952-215-0676
Facsimile: 952-215-0671

With a copy to:

Briggs and Morgan, P.A.
2200 IDS Center
80 South Eighth Street
Minneapolis, MN 55402
Attention: Avron L. Gordon
Telephone: (612) 977-8455
Facsimile: (612) 977-8650

If to Buyer:

Concept Development Partners LLC
5724 Calpine Drive
Malibu, California 90265
Attention: Dean S. Oakey
Telephone: (310) 457-0356
Facsimile: (310) 457-0256

With a copy to:

CIC II LP
500 Crescent Court, Suite 250
Dallas, Texas 75201
Attention: Fouad Bashour
Telephone: (214) 871-6825
Facsimile: (214) 880-4491

and

Fulbright & Jaworski LLP
1301 McKinney Street, Suite 5100
Houston, Texas 77010
Attention: Edward Rhyne
Telephone: (713) 651-8334
Facsimile: (713) 651-5246

        Each party shall provide notice to the other party of any change in
address in accordance with this section.

        11.8    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and assigns.
Neither the Company nor the Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, the Buyer may assign its rights hereunder (a) to
any of its "affiliates," as that term is defined under the 1934 Act, without the
consent of the Company, provided that such

29

--------------------------------------------------------------------------------



affiliate is an accredited investor (as that term is defined under SEC
Regulation D) or (b) subject to the consent of the Company, to any accredited
investor (as that term is defined under SEC Regulation D) who purchases the
Shares or Registrable Securities in a private transaction from the Buyer.

        11.9    Third Party Beneficiaries.    This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

        11.10    Publicity.    The Buyer shall have a reasonable advance period
of time to review and approve any press releases or any other public statements
with respect to the transactions contemplated hereby; provided, however, that
the Company shall be entitled, without the prior approval of the Buyer, to make
any press release with respect to such transactions as is required by applicable
law and regulations (although the Buyer shall be consulted by the Company in
connection with any such press release prior to its release and shall be
provided with a copy thereof and be given an opportunity to comment thereon).
Notwithstanding the foregoing, the Company shall file with the SEC a Form 8-K
disclosing this Agreement and the transactions contemplated hereby and attaching
the relevant agreements and instruments within four business days following the
execution of this Agreement.

        11.11    Further Assurances.    Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

        11.12    No Strict Construction.    The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

        11.13    Remedies.    The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Buyer by vitiating
the intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Agreement will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Agreement, that the
Buyer shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Agreement
and to enforce specifically the terms and provisions hereof, without the
necessity of showing economic loss and without any bond or other security being
required.

        11.14    Waiver of Jury Trial.    The Company and the Buyer hereby
(i) irrevocably and unconditionally waive, to the fullest extent permitted by
law, trial by jury in any legal action or proceeding relating to this Agreement
or any Transaction Documents and for any counterclaim therein; (ii) certify that
no party hereto nor any representative or administrative agent of counsel for
any party hereto has represented, expressly or otherwise, or implied that such
party would not, in the event of litigation, seek to enforce the foregoing
waiver, and (iii) acknowledge that such party has been induced to enter into
this Agreement or any of the Transaction Documents and the transactions
contemplated hereby and thereby by, among other things, the mutual waivers and
certifications contained in this Section 11.14.

[Remainder of page intentionally left blank ; signature page follows]

30

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
duly executed as of the date first above written.

    GRANITE CITY FOOD & BREWERY LTD.
 
 
By:
 
/s/ JAMES G. GILBERTSON


--------------------------------------------------------------------------------

    Name:   James G. Gilbertson     Title:   Chief Financial Officer
 
 
BUYER:
CONCEPT DEVELOPMENT PARTNERS LLC
 
 
By:
 
/s/ FOUAD BASHOUR


--------------------------------------------------------------------------------

    Name:   Fouad Bashour     Title:   Manager

31

--------------------------------------------------------------------------------






EXHIBIT A


GRANITE CITY FOOD & BREWERY LTD.

CERTIFICATE OF DESIGNATION OF RIGHTS AND PREFERENCES

OF

SERIES A CONVERTIBLE PREFERRED STOCK

        Granite City Food & Brewery Ltd., a Minnesota corporation (the
"Corporation"), does hereby certify that pursuant to authority vested in it by
the provisions of the Articles of Incorporation, as amended, of the Corporation,
the Board of Directors of the Corporation by action in writing by the Board of
Directors taken pursuant to Section 302A.239 of the Minnesota Business
Corporation Act, did adopt the following resolution authorizing the creation and
issuance of a series of preferred stock designated as Series A Convertible
Preferred Stock:

        RESOLVED that, pursuant to authority expressly granted to the Board of
Directors of the Corporation by the provisions of the Articles of Incorporation
of the Corporation, the Board of Directors of the Corporation hereby creates and
authorizes the issuance of a series of shares of preferred stock of the
Corporation and hereby fixes, in addition to the relative rights, voting power,
preferences and restrictions stated in the Articles of Incorporation of the
Corporation, the following designation and number of shares of such preferred
stock of the Corporation and the following voting, dividend rate, liquidation
preference, conversion and other rights, preferences and restrictions with
respect to such shares of preferred stock of the Corporation:

1.    Designation of Series of Preferred Stock.    

        Of the 10,000,000 shares of preferred stock which the Corporation is
authorized to issue pursuant to its Articles of Incorporation, 3,000,000 of such
shares are designated as shares of Series A Convertible Preferred Stock of the
Corporation, par value $.01 per share ("Series A Preferred"). Shares of Series A
Preferred shall have a stated value of $3.00 per share (the "Stated Value").
Such shares of Series A Preferred, together with the 90,000,000 shares of
authorized common stock of the Corporation, the remaining balance of the
undesignated shares of preferred stock of the Corporation and any other common
stock or preferred stock that may hereafter be authorized in or pursuant to the
Articles of Incorporation of the Corporation, are sometimes hereinafter
collectively referred to as the "capital stock."

2.    Voting Privileges.    

        (a)    General.    Each holder of Series A Preferred shall have that
number of votes on all matters submitted to the shareholders that is equal to
the number of shares of common stock into which such holder's shares of
Preferred Stock are then convertible, as hereinafter provided. Each holder of
common stock shall have one vote on all matters submitted to the shareholders
for each share of common stock standing in the name of such holder on the books
of the Corporation. Except as otherwise provided herein, and except as otherwise
required by agreement or law, all shares of capital stock of the Corporation
shall vote as a single class on all matters submitted to the shareholders.

        (b)    Additional Class Votes by Series A Preferred.    Without the
affirmative vote or written consent of the holders (acting together as a class)
of a majority of the shares of Series A Preferred at the time outstanding, the
Corporation shall not: (i) declare, or pay, or set apart for payment, any
dividends (other than dividends payable in stock ranking junior to Series A
Preferred as to dividends and upon liquidation, dissolution or winding-up) or
make any distribution in cash or other property on any other class or series of
stock of the Corporation ranking junior to Series A Preferred either as to
dividends or upon liquidation, dissolution or winding-up and will not redeem,
purchase or otherwise acquire any shares of any such junior class or series if
at the time of making such declaration, payment, distribution, redemption,
purchase or acquisition the Corporation shall be in default with respect to any

A-1

--------------------------------------------------------------------------------




dividend payable on, or any obligation to retire shares of, Series A Preferred;
(ii) authorize, create or issue, or increase the authorized or issued amount, of
any class or series of stock ranking senior to Series A Preferred as to payment
of dividends, as to payment or distribution of assets upon the liquidation or
dissolution of the corporation, or as to voting rights (on an as-if-converted
basis or otherwise); (iii) amend, alter or repeal (whether by merger,
consolidation or otherwise) any of the provisions of the Corporation's Articles
of Incorporation, or of this Certificate of Designation, so as to adversely
affect the preferences, rights, privileges or powers of Series A Preferred;
(iv) acquire or agree to acquire (x) by merging or consolidating with, or by
purchasing a substantial portion of the stock, or other ownership interests in,
or substantial portion of assets of, or by any other manner, any business or any
corporation, partnership, association, joint venture, limited liability company
or other entity or division thereof or (y) any assets that would be material,
individually or in the aggregate, to the Corporation, except purchases of
supplies, equipment and inventory in the ordinary course of business consistent
with past practice; or (v) sell, lease, exchange or dispose in any other manner,
all or substantially all of the assets of the Corporation.

3.    Dividends.    

        (a)   The holders of shares of Series A Preferred shall be entitled to
receive cumulative dividends, out of funds legally available therefor, at a rate
of nine percent (9%) per annum, before any dividend or distribution in cash or
other property on common stock or any class or series of stock of the
Corporation ranking junior to Series A Preferred as to dividends or on
liquidation, dissolution or winding-up shall be declared or paid or set apart
for payment.

        (b)   Dividends on Series A Preferred shall be payable on March 31,
June 30, September 30 and December 31 of each year through December 31, 2013
(each such date being hereinafter individually a "Dividend Payment Date"),
except that if such date is a Saturday, Sunday or legal holiday then such
dividend shall be payable on the first immediately preceding calendar day which
is not a Saturday, Sunday or legal holiday, to holders of record as they appear
on the books of the Corporation on such respective dates, not exceeding sixty
(60) days preceding such Dividend Payment Date, as may be determined by the
Board of Directors in advance of the payment of each particular dividend.
Dividends in arrears may be declared and paid at any time, without reference to
any regular Dividend Payment Date, to holders of record on such date as may be
fixed by the Board of Directors of the Corporation. Dividends declared and paid
in arrears shall be applied first to the earliest dividend period or periods for
which any dividends remain outstanding. The amount of dividends payable per
share of Series A Preferred for each dividend period shall be computed by
dividing the annual rate of 9% by four. Dividends payable on Series A Preferred
for the initial dividend period and for any other period less than a full
quarterly period shall be computed and prorated on the basis of a 360-day year
of twelve 30-day months.

        (c)   If the Corporation is unable to pay a dividend on a Dividend
Payment Date, the dividend shall be cumulative and shall accrue from and after
the date of original issuance thereof, whether or not declared by the Board of
Directors. Accrued dividends shall bear interest at a rate of ten percent (10%)
per annum.

        (d)   No cash dividend may be declared on any other class or series of
stock ranking on a parity or junior with Series A Preferred as to dividends in
respect of any dividend period unless there shall also be or have been declared
and paid on Series A Preferred accrued, unpaid dividends for all quarterly
periods coinciding with or ending before such quarterly period, ratably in
proportion to the respective annual dividend rates fixed therefor.

        (e)   Dividends on Series A Preferred shall be paid 50% in cash and 50%
in shares of fully-paid and nonassessable common stock of the Corporation,
valued at the market price per share of the common stock of the Corporation. As
used in this Section 3, the term "market price" shall mean (i) if the common
stock is traded on a securities exchange or on the NASDAQ Stock Market, the
closing

A-2

--------------------------------------------------------------------------------




sale price of the common stock on such exchange or the NASDAQ Stock Market, or
if the common stock is otherwise traded in the over-the-counter market, the
closing bid price, in each case averaged over a period of ninety
(90) consecutive trading days prior to the date as of which "market price" is
being determined, (ii) if the common stock is not traded on an exchange or the
NASDAQ Stock Market, or otherwise traded in the over-the-counter market, the
higher of (A) the book value thereof as determined by any firm of independent
public accountants of recognized standing selected by the Board of Directors of
the Corporation as of the last day of any month ending within sixty (60) days
preceding the date as of which the determination is to be made, or (B) the fair
value thereof determined in good faith by the Board of Directors of the
Corporation as of a date which is within fifteen (15) days of the date as of
which the determination is to be made.

        (f)    Any portion of a dividend that would result in issuance of a
fractional share of common stock shall be paid in cash at the dividend rate set
forth in Section 3(a).

4.    Liquidation Preference.    

        (a)   In the event of an involuntary or voluntary liquidation or
dissolution of the Corporation at any time, the holders of shares of Series A
Preferred shall be entitled to receive out of the assets of the Corporation an
amount per share equal to the Stated Value, plus dividends unpaid and
accumulated or accrued thereon, and any interest due thereon if any. In the
event of either an involuntary or a voluntary liquidation or dissolution of the
Corporation, payment shall be made to the holders of shares of Series A
Preferred in the amounts herein fixed before any payment shall be made or any
assets distributed to the holders of the common stock or any other class of
shares of the Corporation ranking junior to Series A Preferred with respect to
payment upon dissolution or liquidation of the Corporation. If upon any
liquidation or dissolution of the Corporation, the assets available for
distribution shall be insufficient to pay the holders of all outstanding shares
of Series A Preferred and any liquidation preference on any other class or
series of preferred stock of the Corporation ranking on a parity with Series A
Preferred, to which they respectively shall be entitled, the holders of such
shares of Series A Preferred and the holders of any such other class or series
of preferred stock of the Corporation ranking on a parity with Series A
Preferred shall share pro rata in any such distribution in proportion to the
full amounts to which they would otherwise be respectively entitled.

        (b)   Nothing hereinabove set forth shall affect in any way the right of
each holder of shares of Series A Preferred to convert such shares at any time
and from time to time in accordance with Section 5 below.

5.    Optional Conversion Right.    

        (a)   The holder of any shares of Series A Preferred may at any time
prior to December 31, 2014 convert any or all of the shares of Series A
Preferred into fully paid and non-assessable shares of common stock of the
Corporation at the rate of two shares of common stock for each share of Series A
Preferred, equivalent to a conversion price of $1.50 per share (the "Conversion
Price"), subject to adjustment pursuant to Section 5(c). Subject to the
provisions of the next sentence, shares of Series A Preferred surrendered for
conversion during the period from the close of business on any record date for
the payment of dividends next preceding any Dividend Payment Date to the opening
of business on such Dividend Payment Date shall be accompanied by payment of an
amount equal to the dividend payable on such Dividend Payment Date on the shares
being surrendered for conversion. A holder of Series A Preferred on the record
date preceding a Dividend Payment Date who (or whose transferee) converts shares
of Series A Preferred on a Dividend Payment Date, will receive the dividend
payable on such Series A Preferred by the Corporation on such Dividend Payment
Date together with all accumulated but unpaid dividends on such Series A
Preferred, and the converting holder need not include payment in the amount of
such dividend upon surrender of shares of Series A Preferred for conversion.

A-3

--------------------------------------------------------------------------------



        (b)   In order to convert shares of Series A Preferred into shares of
common stock of the Corporation, the holder thereof shall give written notice to
the Corporation at such office that such holder elects to convert such shares
and shall surrender at the Corporation's corporate offices the certificate or
certificates therefor, duly endorsed to the Corporation or in blank, within two
business days following delivery of such notice. Shares of Series A Preferred
shall be deemed to have been converted immediately prior to the close of
business on the day of the surrender of such shares for conversion as herein
provided, and the person entitled to receive the shares of common stock of the
Corporation issuable upon such conversion shall be treated for all purposes as
the record holder of such shares of common stock at such time. As promptly as
practicable on or after the conversion date, the Corporation shall issue and
deliver or cause to be issued and delivered a certificate or certificates for
the number of shares of common stock of the Corporation issuable upon such
conversion.

        (c)   The Conversion Price shall be subject to adjustment from time to
time as hereinafter provided. Upon each adjustment of the Conversion Price each
holder of shares of Series A Preferred shall thereafter be entitled to receive
the number of shares of common stock of the Corporation obtained by multiplying
the Conversion Price in effect immediately prior to such adjustment by the
number of shares issuable pursuant to conversion immediately prior to such
adjustment and dividing the product thereof by the Conversion Price resulting
from such adjustment.

        (d)   Except for (i) options, warrants or other rights to purchase
securities outstanding on the date of the first issuance of Series A Preferred
(provided there is no adjustment to the terms of such options, warrants or other
securities on or after the date of issuance of Series A Preferred, other than
pursuant to the Corporation's option exchange program approved by the
compensation committee of the Board of Directors of the Corporation on
December 28, 2010); (ii) options to purchase shares of common stock and the
issuance of awards of common stock pursuant to stock option or employee stock
purchase plans adopted by the Corporation and shares of common stock issued upon
the exercise of such options granted pursuant to such plans (provided there is
no adjustment to the terms of such options, awards or other securities on or
after the date of issuance of Series A Preferred), appropriately adjusted to
reflect stock splits, combinations, stock dividends, reorganizations,
consolidations and similar changes; or (iii) common stock issued to holders of
Series A Preferred or upon conversion or in lieu of cash dividends on Series A
Preferred, if and whenever the Corporation shall issue any additional
securities, warrants or rights or any security convertible or exchangeable into
equity, securities, warrants or rights (collectively, "Convertible Securities")
without consideration or for a consideration per share less than the Conversion
Price in effect immediately prior to the time of such issue or sale, then,
forthwith upon such issue or sale, the Conversion Price shall be adjusted to a
price determined by multiplying such Conversion Price by a fraction, the
numerator of which shall be the number of shares of common stock outstanding
immediately prior to such issuance plus the number of shares of common stock
that the aggregate consideration received by the Corporation for such issuance
would purchase at such Conversion Price; and the denominator of which shall be
the number of shares of such additional common stock and the number of shares of
common stock outstanding prior to such issuance. For the purpose of the above
calculation, the number of shares of common stock immediately prior to such
issuance shall be calculated on a fully-diluted basis, as if all shares of
Series A Preferred had been fully converted into shares of common stock and any
outstanding warrants, options or other rights for the purchase of shares of
stock or Convertible Securities with an exercise price at or less than the then
current market value of the common stock of the Corporation had been fully
exercised as of such date. Except as provided in Section 5(g) below, no further
adjustments of the Conversion Price shall be made upon the actual issuance of
common stock or of any Convertible Securities upon the exercise of such rights
or options or upon the actual issue of such common stock upon conversion or
exchange of such Convertible Securities.

        (e)   For purposes of this Section 5, in case any shares of common stock
or Convertible Securities or any rights or options to purchase any such common
stock or Convertible Securities shall be issued or

A-4

--------------------------------------------------------------------------------




sold for cash, the consideration received therefor shall be deemed to be the
amount received by the Corporation therefor, without deducting therefrom any
expenses incurred or any underwriting commissions, discounts or concessions paid
or allowed by the Corporation in connection therewith. In case any shares of
common stock or Convertible Securities or any rights or options to purchase any
such common stock or Convertible Securities shall be issued or sold for a
consideration other than cash, the amount of the consideration other than cash
received by the Corporation shall be deemed to be the fair value of such
consideration as determined by the Board of Directors of the Corporation,
without deducting therefrom any expenses incurred or any underwriting
commissions, discounts or concessions paid or allowed by the Corporation in
connection therewith. In case any shares of common stock or Convertible
Securities or any rights or options to purchase such common stock or Convertible
Securities shall be issued in connection with any merger or consolidation in
which the Corporation is the surviving corporation, the amount of consideration
therefor shall be deemed to be the fair value as determined by the Board of
Directors of the Corporation of such portion of the assets and business of the
non-surviving corporation or corporations as such Board shall determine to be
attributable to such common stock, Convertible Securities, rights or options, as
the case may be. In the event of any consolidation or merger of the Corporation
in which the Corporation is not the surviving corporation or in the event of any
sale of all or substantially all of the assets of the Corporation for stock or
other securities of any other corporation, the Corporation shall be deemed to
have issued a number of shares of its common stock for stock or securities of
the other corporation computed on the basis of the actual exchange ratio on
which the transaction was predicated and for a consideration equal to the fair
market value on the date of such transaction of such stock or securities of the
other corporation, and if any such calculation results in adjustment of the
Conversion Price, the determination of the number of shares of common stock
issuable upon conversion immediately prior to such merger, conversion or sale,
for purposes of Section 5(h), shall be made after giving effect to such
adjustment of the Conversion Price.

        (f)    In case the Corporation shall at any time subdivide its
outstanding shares of common stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision shall be
proportionately reduced, and conversely, in case the outstanding shares of
common stock of the Corporation shall be combined into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
shall be proportionately increased.

        (g)   If (i) the purchase price provided for in any right or option
referred to in Section 5(d), or (ii) the additional consideration, if any,
payable upon the conversion or exchange of Convertible Securities, or (iii) the
rate at which any Convertible Securities are convertible into or exchangeable
for common stock, shall change at any time (other than under or by reason of
provisions designed to protect against dilution and other than pursuant to the
Corporation's option exchange program approved by the compensation committee of
the Board of Directors of the Corporation on December 28, 2010), or any
Convertible Securities shall terminate, expire or cease to be outstanding
without exercise thereof, the Conversion Price then in effect hereunder shall
forthwith be increased or decreased to such Conversion Price as would have
applied had the adjustments made upon the issuance of such rights, options or
Convertible Securities been made upon the basis of (x) the issuance of the
number of shares of common stock theretofore actually delivered upon the
exercise of such options or rights or upon the conversion or exchange of such
Convertible Securities, and the total consideration received therefor, and
(y) the issuance at the time of such change of any such options, rights, or
Convertible Securities then still outstanding for the consideration, if any,
received by the Corporation therefor and to be received on the basis of such
changed price; and on the expiration of any such option or right or the
termination of any such right to convert or exchange such Convertible
Securities, the Conversion Price then in effect hereunder shall forthwith be
increased to such Conversion Price as would have been obtained had the
adjustments made upon the issuance of such rights or options or Convertible
Securities been made upon the basis of the issuance of the shares of common
stock theretofore actually delivered (and the total consideration received
therefor) upon the exercise of such

A-5

--------------------------------------------------------------------------------




rights or options or upon the conversion or exchange of such Convertible
Securities. If the purchase price provided for in any right or option referred
to in Section 5(d), or the rate at which any Convertible Securities referred to
in Section 5(d) are convertible into or exchangeable for common stock, shall
decrease at any time under or by reason of provisions with respect thereto
designed to protect against dilution, then in case of the delivery of common
stock upon the exercise of any such right or option or upon conversion or
exchange of any such Convertible Securities, the Conversion Price then in effect
hereunder shall forthwith be decreased to such Conversion Price as would have
applied had the adjustments made upon the issuance of such right, option or
Convertible Securities been made upon the basis of the issuance of (and the
total consideration received for) the shares of common stock delivered as
aforesaid.

        (h)   If any capital reorganization or reclassification of the capital
stock of the Corporation, or consolidation or merger of the Corporation with
another corporation, or the sale of all or substantially all of its assets to
another corporation shall be effected in such a way that holders of common stock
shall be entitled to receive stock, securities or assets with respect to or in
exchange for common stock, then, as a condition of such reorganization,
reclassification, consolidation, merger or sale, and except as otherwise
provided herein, lawful and adequate provision shall be made whereby the holders
of Series A Preferred shall thereafter have the right to receive upon the basis
and upon the terms and conditions specified herein and in lieu of the shares of
the common stock of the Corporation immediately theretofore receivable upon the
conversion of Series A Preferred, such shares of stock, securities or assets as
may be issued or payable with respect to or in exchange for a number of
outstanding shares of such common stock equal to the number of shares of such
stock immediately theretofore receivable upon the conversion of Series A
Preferred had such reorganization, reclassification, consolidation, merger or
sale not taken place, plus all dividends unpaid and accumulated or accrued
thereon to the date of such reorganization, reclassification, consolidation,
merger or sale, and in any such case appropriate provision shall be made with
respect to the rights and interests of the holders of Series A Preferred to the
end that the provisions hereof (including without limitation provisions for
adjustments of the Conversion Price and of the number of shares receivable upon
the conversion of Series A Preferred) shall thereafter be applicable, as nearly
as may be in relation to any shares of stock, securities or assets thereafter
receivable upon the conversion of Series A Preferred. The Corporation shall not
effect any such consolidation, merger or sale, unless prior to the consummation
thereof the successor corporation (if other than the Corporation) resulting from
such consolidation or merger or the corporation purchasing such assets shall
assume by written instrument executed and mailed to the registered holders of
Series A Preferred, at the last addresses of such holders appearing on the books
of the Corporation, the obligation to deliver to such holders such shares of
stock, securities or assets as, in accordance with the foregoing provisions,
such holders may be entitled to receive.

        (i)    Upon any adjustment of the Conversion Price, the Corporation
shall give written notice thereof, by first-class mail, postage prepaid,
addressed to the registered holders of Series A Preferred, at the addresses of
such holders as shown on the books of the Corporation, which notice shall state
the Conversion Price resulting from such adjustment and the increase or
decrease, if any, in the number of shares receivable at such price upon the
conversion of Series A Preferred, setting forth in reasonable detail the method
of calculation and the facts upon which such calculation is based. No adjustment
to the Conversion Price shall be required unless such adjustment would require
an increase or decrease of at least one percent (1%) in such Conversion Price;
provided, however, that any adjustments which by reason of this Section 5(i) are
not required to be made shall be carried forward and taken into account in any
subsequent adjustment; and, provided further, that adjustment shall be required
and made in accordance with the provisions of this Section 5 (other than this
Section 5(i)) not later than such time as may be required in order to preserve
the tax-free nature of a distribution to the holders of shares of common stock.
All calculations under this Section 5 shall be made to the nearest cent or to
the nearest one-hundredth of a share, as the case may be. Anything in this
Section 5 to the contrary

A-6

--------------------------------------------------------------------------------




notwithstanding, the Corporation shall be entitled to make such increases in the
Conversion Price in addition to those required by this Section 5 as it in its
discretion shall determine to be advisable in order that any stock dividends,
subdivisions of shares, distribution of rights to purchase stock or securities,
or distribution of securities convertible into or exchangeable for stock,
hereafter made by the Corporation to its stockholders shall not be taxable.

        (j)    In case at any time: (i) there shall be any capital
reorganization, or reclassification of the capital stock of the Corporation, or
consolidation or merger of the Corporation with, or sale of all or substantially
all of its assets to, another corporation; or (ii) there shall be a voluntary or
involuntary dissolution, liquidation or winding up of the Corporation; then, in
any one or more of said cases, the Corporation shall give written notice, by
first-class mail, postage prepaid, addressed to the registered holders of
Series A Preferred at the addresses of such holders as shown on the books of the
Corporation, of the date on which (x) the books of the Corporation shall close
or a record shall be taken for such dividend, distribution or subscription
rights, or (y) such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding up shall take place, as the case may
be. Such notice shall also specify the date as of which the holders of common
stock of record shall participate in such dividend, distribution or subscription
rights, or shall be entitled to exchange their common stock for securities or
other property deliverable upon such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation, or winding up, as the
case may be. Such written notice shall be given at least twenty (20) days prior
to the action in question and not less than twenty (20) days prior to the record
date or the date on which the Corporation's transfer books are closed in respect
thereto.

        (k)   If any event occurs as to which in the opinion of the Board of
Directors of the Corporation the other provisions of this Section 5 are not
strictly applicable or if strictly applicable would not fairly protect the
rights of the holders of Series A Preferred in accordance with the essential
intent and principles of such provisions, then the Board of Directors shall make
an adjustment in the application of such provisions, in accordance with such
essential intent and principles, so as to protect such rights as aforesaid.

        (l)    As used in this Section 5 the term "common stock" shall mean and
include the Corporation's presently authorized common stock and any additional
common stock that may be authorized by due action of the Corporation's Board of
Directors and shareholders entitled to vote thereon.

        (m)  No fractional shares of common stock shall be issued upon
conversion, but, instead of any fraction of a share which would otherwise be
issuable, the Corporation shall pay a cash adjustment in respect of such
fraction in an amount equal to the same fraction of the market price per share
of common stock as of the close of business on the day of conversion. As used in
this Section 5, the term "market price" shall mean (i) if the common stock is
traded on a securities exchange or on the NASDAQ Stock Market, the closing sale
price of the common stock on such exchange or the NASDAQ Stock Market, or if the
common stock is otherwise traded in the over-the-counter market, the closing bid
price, in each case averaged over a period of twenty (20) consecutive trading
days prior to the date as of which "market price" is being determined, (ii) if
at any time the common stock is not traded on an exchange or the NASDAQ Stock
Market, or otherwise traded in the over-the-counter market, the higher of
(A) the book value thereof as determined by any firm of independent public
accountants of recognized standing selected by the Board of Directors of the
Corporation as of the last day of any month ending within sixty (60) days
preceding the date as of which the determination is to be made, or (B) the fair
value thereof determined in good faith by the Board of Directors of the
Corporation as of a date which is within fifteen (15) days of the date as of
which the determination is to be made.

        (n)   The Corporation covenants that it will at all times reserve and
keep available, solely for the purpose of issue upon conversion of the shares of
Series A Preferred, such number of shares of

A-7

--------------------------------------------------------------------------------




common stock as shall be issuable upon the conversion of all such outstanding
shares; provided, that nothing contained herein shall be construed to preclude
the Corporation from satisfying its obligations in respect of the conversion of
the shares by delivery of purchased shares of common stock of the Corporation.

        (o)   The Corporation covenants that if any shares of common stock
required to be reserved for purposes of conversion of the shares of Series A
Preferred require approval of any governmental authority under any federal or
state law, before such shares may be issued upon conversion, the Corporation
will cause such shares to be duly approved.

        (p)   The Corporation covenants that all shares of common stock issued
upon conversion of the shares of Series A Preferred will upon issue be fully
paid and nonassessable and not subject to any preemptive rights.

6.    Automatic Conversion.    

        (a)   Series A Preferred shall automatically be converted into shares of
common stock of the Corporation, without any act by the Corporation or the
holders of Series A Preferred, on December 31, 2014.

        (b)   Upon such automatic conversion, each holder of certificates for
shares of Series A Preferred shall immediately surrender such certificates in
exchange for appropriate stock certificates representing shares of common stock
of the Corporation. Each holder of a share of Series A Preferred so converted
shall be entitled to receive the full number of shares of common stock into
which such share of Series A Preferred held by such holder could be converted if
such holder had exercised its conversion right.

        IN WITNESS WHEREOF, the undersigned has executed this Certificate of
Designation of Rights and Preferences on behalf of the Corporation as of
the                        day of                                    , 2011.

      GRANITE CITY FOOD & BREWERY LTD.                               By        
     

--------------------------------------------------------------------------------

        Name:              

--------------------------------------------------------------------------------

        Title:              

--------------------------------------------------------------------------------

 

A-8

--------------------------------------------------------------------------------



EXHIBIT B

AMENDMENT NO. 2
TO
DEBT CONVERSION AGREEMENT
BY AND BETWEEN
GRANITE CITY FOOD & BREWERY LTD.
AND
DHW LEASING, L.L.C.

        AMENDMENT NO. 2 to Debt Conversion Agreement (this "Amendment") by and
between Granite City Food & Brewery Ltd. ("GCFB") and DHW Leasing, L.L.C.
("DHW") effective as of                        , 2011.

WITNESSETH:

        WHEREAS, DHW and GCFB entered into a Debt Conversion Agreement dated
September 21, 2009, as amended by Amendment No. 1 thereto (the "Debt Conversion
Agreement");

        WHEREAS, the parties hereto have entered into an agreement under which
GCFB will repurchase 3,000,000 shares of GCFB common stock from DHW, dated
February 7, 2011 (the "Stock Repurchase Agreement") and, in connection with the
transactions contemplated by GCFB's agreement to sell preferred stock to Concept
Development Partners, LLC ("CDP"), dated February 8, 2011, (the "Stock Purchase
Agreement,") and have agreed in connection therewith to amend this Debt
Conversion Agreement in connection with Section 7.4 of the Debt Conversion
Agreement.

        NOW, THEREFORE, for good and valuable consideration, the nature, receipt
and sufficiency of which are hereby acknowledged, the parties have agreed to
amend the Debt Conversion Agreement as set forth below. All capitalized terms
not otherwise defined herein shall have the meanings set forth in the Debt
Conversion Agreement.

        1.     Section 2.5 of the Debt Conversion Agreement is amended by
deleting the second paragraph and adding the following language in its place:

        "DHW agrees that it will not sell or dispose of any of the Shares from
the period from the Closing Date through December 31, 2015, except as provided
under the Stock Repurchase Agreement dated February 8, 2011."

        2.     Sections 4.10 (relating to DHW's right to participate in future
issuances) and 4.11 (relating to DHW's rights to appoint certain GCFB directors)
are hereby deleted, and each is replaced with "Removed and Reserved."

        3.    Effect of Amendment.    All references to the Debt Conversion
Agreement in any document or instrument are hereby amended and shall refer to
the Debt Conversion Agreement as amended by this Amendment. Except as amended
hereby, the provisions of the Debt Conversion Agreement shall remain unmodified
and in full force and effect.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed and delivered this
Amendment effective the date first above written.

    GRANITE CITY FOOD & BREWERY LTD
 
 
By:
 
 


--------------------------------------------------------------------------------

        James G. Gilbertson
Chief Financial Officer
 
 
 
 
      DHW LEASING, L.L.C.
 
 
By:
 
  


--------------------------------------------------------------------------------

        Donald A. Dunham, Jr.


B-2

--------------------------------------------------------------------------------



EXHIBIT C

AMENDMENT NO. 1
TO
REGISTRATION RIGHTS AGREEMENT
BY AND BETWEEN
GRANITE CITY FOOD & BREWERY LTD.
AND
DHW LEASING, L.L.C.

        AMENDMENT NO. 1 to Registration Rights Agreement (this "Amendment") by
and between Granite City Food & Brewery Ltd. ("GCFB") and DHW Leasing, L.L.C.
("DHW") effective as of                        , 2011.

WITNESSETH:

        WHEREAS, DHW and GCFB entered into a Registration Rights Agreement dated
October 5, 2009 (the "Registration Rights Agreement");

        WHEREAS, the parties hereto have entered into an agreement under which
GCFB will repurchase 3,000,000 shares of GCFB common stock from DHW, dated
February 8, 2011 (the "Stock Repurchase Agreement"), in connection with the
transactions contemplated by GCFB's agreement to sell preferred stock to Concept
Development Partners, LLC ("CDP"), dated February    , 2011 (the "Stock Purchase
Agreement,") and have agreed in connection therewith to amend this Registration
Rights Agreement in accordance with Section 7.1 of the Registration Rights
Agreement.

        NOW, THEREFORE, for good and valuable consideration, the nature, receipt
and sufficiency of which are hereby acknowledged, the parties have agreed to
amend the Registration Rights Agreement as set forth below. All capitalized
terms not otherwise defined herein shall have the meanings set forth in the
Registration Rights Agreement.

        1.    Suspension of Registration Right.    Section 2.2 of the
Registration Rights Agreement is amended by adding the following language as a
new paragraph thereto:

        "Notwithstanding the foregoing, DHW may not submit any Registration
Requests to GCFB until a minimum of 780,000 of the shares of common stock
underlying the preferred stock issued to Investor under the Stock Purchase
Agreement dated February 8, 2011 between GCFB and Concept Development
Partners LLC have been registered for resale."

        2.    Effect of Amendment.    All references to the Registration Rights
Agreement in any document or instrument are hereby amended and shall refer to
the Registration Rights Agreement as amended by this Amendment. Except as
amended hereby, the provisions of the Registration Rights Agreement shall remain
unmodified and in full force and effect.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed and delivered this
Amendment No. 1 effective the date first above written.

    GRANITE CITY FOOD & BREWERY LTD.
 
 
By:
 
 


--------------------------------------------------------------------------------

        James G. Gilbertson
Chief Financial Officer
 
 
 
 
      DHW LEASING, L.L.C.
 
 
By:
 
  


--------------------------------------------------------------------------------

        Donald A. Dunham, Jr.


C-2

--------------------------------------------------------------------------------





EXHIBIT D


AMENDMENT NO. 3 TO
MASTER AGREEMENT


        THIS AMENDMENT NO. 3 TO MASTER AGREEMENT entered into effective the
             day of                         , 2011, by and between DUNHAM
CAPITAL MANAGEMENT, L.L.C., DHW LEASING, L.L.C., and DUNHAM EQUITY MANAGEMENT,
L.L.C., all South Dakota limited liability companies with a business address of
230 South Phillips Avenue, Suite 202, Sioux Falls, South Dakota 57104
(individually referred to as "DCM," "DHW," and "DEM," and collectively referred
to as the "Dunham Entities"); and GRANITE CITY FOOD & BREWERY LTD., a Minnesota
corporation ("Corporation" or "Granite City").

WITNESSETH:

        WHEREAS, the Dunham Entities and the Corporation entered into a Master
Agreement dated February 7, 2009, as amended by Amendment No. 1 thereto dated
October 5, 2009 and Amendment No. 2 thereto dated January 14, 2011
(collectively, the "Master Agreement");

        WHEREAS, one or more of the Dunham Entities have entered into an
agreement dated February 8, 2011 (the "Stock Repurchase Agreement"), whereby the
Corporation will purchase certain common stock of the Corporation from DHW; and

        WHEREAS, the parties hereto desire to further amend the Master Agreement
pursuant to Section 16 of the Master Agreement to reflect their agreements and
understandings.

        NOW, THEREFORE, for good and valuable consideration, the nature, receipt
and sufficiency of which are hereby acknowledged, the parties have agreed to
amend the Master Agreement as set forth below.

        1.    Removal of Certain Provisions.    Sections 10 (relating to board
observers), 11 (relating to information covenants), and 12 (relating to the
appointment of a Chairman of the Board) are hereby deleted, and the text of each
is replaced with "Removed and Reserved." Section 13 shall be deleted effective
upon the date the Corporation purchases from one of the Dunham Entities the
Troy, Michigan real estate referred to therein, and upon such purchase, all
obligations of the Corporation to the Dunham Entities with respect to such real
estate shall be deemed satisfied.

        2.    Effect of Amendment.    All references to the Master Agreement in
any document or instrument are hereby amended and shall refer to the Master
Agreement as amended by this Amendment. Except as amended hereby, the provisions
of the Master Agreement shall remain unmodified and in full force and effect.

[Remainder of page intentionally left blank; signature page follows]

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have caused this Amendment No. 3 to
Master Agreement to be duly executed as of the date first written above.

DUNHAM CAPITAL MANAGEMENT, L.L.C.       DHW LEASING, L.L.C.
By  

--------------------------------------------------------------------------------


 
 
 
By  

--------------------------------------------------------------------------------

Its  

--------------------------------------------------------------------------------

      Its  

--------------------------------------------------------------------------------


DUNHAM EQUITY MANAGEMENT, L.L.C.
 
 
 
GRANITE CITY FOOD & BREWERY LTD.
By  

--------------------------------------------------------------------------------


 
 
 
By  

--------------------------------------------------------------------------------

Its  

--------------------------------------------------------------------------------

      Its  

--------------------------------------------------------------------------------

D-1

--------------------------------------------------------------------------------





EXHIBIT E

REGISTRATION RIGHTS AGREEMENT

        This Registration Rights Agreement, dated as of                        ,
2011 (this "Agreement"), is entered into by and between Granite City Food &
Brewery Ltd., a Minnesota corporation (the "Company"), and Concept Development
Partners LLC, a Delaware limited liability company (the "Buyer").


RECITALS


        A.    The Company has issued and sold 3,000,000 shares of its Series A
Convertible Preferred Shares to the Buyer (the "Shares"), as set forth in that
certain Stock Purchase Agreement, dated as of the date hereof (the "Stock
Purchase Agreement"), entered into by and between the Company and the Buyer,
which Shares are convertible into shares of common stock, $0.01 par value, of
the Company (the "Common Stock"); and

        B.    It is a condition precedent to the consummation of the
transactions contemplated by the Stock Purchase Agreement that the Company
provide for the rights set forth in this Agreement with respect to the Common
Stock issuable upon conversion of the Shares.


AGREEMENT


        NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants and agreements hereinafter contained, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, intending to be legally bound, the parties hereto hereby agree as
follows:


ARTICLE I

DEFINITIONS


        Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned to such terms in the Stock Purchase Agreement.

        "Affiliate" means any Person that directly or indirectly controls, or is
under common control with, or is controlled by such Person. As used in this
definition, "control" (including with its correlative meanings, "controlled by"
and "under common control with") shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person (whether through ownership of securities or partnership or
other ownership interests, by contract or otherwise).

        "Buyer" has the meaning set forth in the preamble.

        "Common Stock" has the meaning set forth in the recitals.

        "Company" has the meaning set forth in the preamble.

        "Designated Holder" means the Buyer and any transferee or transferees of
Registrable Securities that have not ceased to be Registrable Securities,
provided the registration rights conferred by this Agreement have been
transferred to such transferee or transferees in compliance with this Agreement.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder.

        "FINRA" has the meaning set forth in Section 2.2.

        "Indemnified Party" has the meaning set forth in Section 2.5.

        "Indemnifying Party" has the meaning set forth in Section 2.5.

        "Losses" has the meaning set forth in Section 2.5.

        "Person" means any individual, company, partnership, firm, joint
venture, association, joint-stock company, trust, unincorporated organization,
governmental body or other entity.

--------------------------------------------------------------------------------



        "Registrable Securities" means, subject to the immediately following
sentence, (i) the shares of Common Stock issuable upon conversion of the Shares,
(ii) any shares of Common Stock or other equity securities of the Company issued
or issuable, directly or indirectly, with respect to the securities referred to
in clause (i) by way of stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization, and (iii) any other equity security of the Company issued as a
dividend or other distribution with respect to, in exchange for or in
replacement of the securities referred to in the preceding clauses. As to any
particular shares of equity securities of the Company constituting Registrable
Securities, such shares of equity securities will cease to be Registrable
Securities ten years following the date hereof or earlier upon (a) being
effectively registered under the Securities Act and disposed of in accordance
with a Registration Statement covering them, (b) having been sold to the public
pursuant to Rule 144 (or by similar provision under the Securities Act), or
(c) becoming eligible for resale under Rule 144(b)(1) (or by similar provision
under the Securities Act) without any limitation on the amount of securities
that may be sold under paragraph (e) thereof.

        "Registration Statement" means a registration statement (including the
prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference in such registration statement) on Form S-3 (or, if the Company is not
eligible to use Form S-3, such other appropriate registration form of the SEC
pursuant to which the Company is eligible to register the resale of Registrable
Securities) filed by the Company under the Securities Act that registers the
resale of the Registrable Securities on a delayed or continuous basis pursuant
to Rule 415 under the Securities Act pursuant to the provisions of this
Agreement and permits or facilitates the resale of all the Registrable
Securities in the manner (including the manner of sale) reasonably requested by
the Designated Holders.

        "Representatives" has the meaning set forth in Section 2.5.

        "SEC" means the United States Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

        "Securities Act" means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

        "Shares" has the meaning set forth in the recitals.

        "Stock Purchase Agreement" has the meaning set forth in the recitals.


ARTICLE II

REGISTRATION RIGHTS


        2.1    Shelf Registration.    

        (a)   The Company shall, as soon as practicable and at its own expense,
but in no event later than seventy-five (75) calendar days after the Closing
Date, file a Registration Statement with the SEC covering the resale of all of
the Registrable Securities and shall use its best efforts to cause the
Registration Statement to be declared effective under the Securities Act within
120 days after the Closing Date. The Company agrees to include in the
Registration Statement all information regarding the Designated Holders and the
intended methods of distribution which the Designated Holders shall reasonably
request. If the SEC precludes the Company from including all of the Registrable
Securities in the Registration Statement for any reason, including but not
limited to the availability of Rule 415 under the Securities Act, the Designated
Holders hereby agree that the Company shall not be in breach of its obligations
under Section 2.1 of this Agreement, provided that the Company agrees to file
one or more additional Registration Statements, when permitted by the SEC,
registering additional Registrable Securities until the earlier to occur of
(1) all Registrable Securities being registered under the Securities Act or
(2) the unregistered Registrable Securities ceasing to be Registrable
Securities.

E-2

--------------------------------------------------------------------------------



        (b)   The Company shall use its best efforts to keep the Registration
Statement filed pursuant to this Section 2.1 continuously effective until the
date all of the securities registered thereby cease to be Registrable
Securities.

        2.2    Registration Procedures.    The Company will use its best efforts
to effect the registration of Registrable Securities pursuant to this Agreement
in accordance with the intended methods of disposition thereof, and pursuant
thereto the Company will as expeditiously as possible:

        (a)   within a reasonable period of time, and not less than three days,
before filing the Registration Statement, or any amendment or supplement,
furnish to the counsel selected by the Designated Holders a copy of such
Registration Statement, and will provide such counsel with all correspondence
with the SEC regarding the Registration Statement and notice of the
effectiveness of the Registration Statement;

        (b)   prepare and file with the SEC such amendments and supplements to
the Registration Statement and the prospectus used in connection therewith as
may be necessary to comply with the Securities Act or otherwise keep such
Registration Statement effective for the period provided for in Section 2.1(b);

        (c)   furnish to each Designated Holder such number of copies of the
Registration Statement, each amendment and supplement thereto, the prospectus
included in the Registration Statement (including each preliminary prospectus),
any documents incorporated by reference therein and such other documents as such
seller may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such Designated Holder;

        (d)   use its best efforts to register or qualify such Registrable
Securities under such state securities or blue sky laws as any Designated Holder
reasonably requests and do any and all other acts and things that may be
reasonably necessary or advisable to enable such Designated Holder to consummate
the disposition in such jurisdictions of the Registrable Securities owned by
such Designated Holder and to keep each such registration or qualification (or
exemption therefrom) effective during the period that the Registration Statement
is required to be kept effective; provided, however, that the Company will not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph,
(ii) subject itself to taxation in any such jurisdiction, or (iii) consent to
general service of process in any such jurisdiction;

        (e)   notify each Designated Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event as a result of which the prospectus included in the
Registration Statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading in the light of
the circumstances under which they were made, and, the Company will, as soon as
possible, prepare and furnish to each Designated Holder the number of copies
reasonably requested by such Designated Holder of a supplement or amendment to
such prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made;

        (f)    cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Company are then
listed and, if not so listed, to be approved for trading on any automated
quotation system of a national securities association on which similar
securities of the Company are quoted;

        (g)   enter into such customary agreements (including underwriting
agreements containing customary representations and warranties by the Company
and customary indemnification and contribution provisions to and from the
underwriters) and take all other customary and

E-3

--------------------------------------------------------------------------------






appropriate actions as the Designated Holders reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities;

        (h)   notify each Designated Holder of any stop order issued or
threatened by the SEC or any order suspending or preventing the use of any
related prospectus or suspending the qualification of any securities included in
the Registration Statement for sale in any jurisdiction;

        (i)    otherwise comply with all applicable rules and regulations of the
SEC, and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve months
beginning with the first day of the Company's first full calendar quarter after
the effective date of the Registration Statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;

        (j)    in the event of the issuance of any stop order suspending the
effectiveness of the Registration Statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any securities included in the Registration Statement for sale in any
jurisdiction, use its best efforts to promptly obtain the withdrawal of such
order;

        (k)   if such registration includes an underwritten offering and if
requested by a Designated Holder, use its best efforts to obtain one or more
comfort letters, dated the effective date of the Registration Statement and
dated the date of the closing under the underwriting agreement, signed by the
Company's independent public accountants in customary form and covering such
matter of the type customarily covered by comfort letters as the Designated
Holders reasonably request;

        (l)    if such registration includes an underwritten offering and if
requested by a Designated Holder, provide a legal opinion of the Company's
outside counsel, dated the effective date of the Registration Statement and
dated the date of the closing under the underwriting agreement, with respect to
the Registration Statement, each amendment and supplement thereto, the
prospectus included therein (including the preliminary prospectus) and such
other documents relating thereto in customary form and covering such matters of
the type customarily covered by legal opinions of such nature;

        (m)  subject to execution and delivery of mutually satisfactory
confidentiality agreements, make available at reasonable times for inspection by
any seller of Registrable Securities, and any attorney, accountant or other
agent retained by such seller, during normal business hours of the Company at
the Company's corporate office and without unreasonable disruption of the
Company's business or unreasonable expense to Company and for the purpose of due
diligence with respect to the Registration Statement, legally disclosable,
financial and other records and pertinent corporate documents of the Company and
its subsidiaries reasonable requested by such persons, and cause the Company's
officers, directors, employees and independent accountants to supply all similar
information reasonably requested by any such seller, managing underwriter,
attorney, accountant or agent in connection with the Registration Statement, as
shall be reasonably necessary to enable them to exercise their due diligence
responsibility;

        (n)   if the Designated Holders become entitled, pursuant to an event
described in clauses (ii) or (iii) of the definition of Registrable Securities,
to receive any securities in respect of Registrable Securities that were already
included in a Registration Statement, subsequent to the date such Registration
Statement is declared effective, and the Company is unable under the securities
laws to add such Registrable Securities to the then effective Registration
Statement, promptly file, in accordance with the procedures set forth herein, an
additional Registration Statement with respect to such newly issued Registrable
Securities and will use its best efforts to (i) cause any such additional
Registration Statement, when filed, to become effective within 120 days of the
date that the need to file the Registration Statement arose, and (ii) keep such
additional Registration Statement effective during for the period described in
Section 2.1(b);

E-4

--------------------------------------------------------------------------------



        (o)   if requested by a Designated Holder, (i) incorporate in, as soon
as practicable, a prospectus supplement or post-effective amendment such
information as a Designated Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering; (ii) as soon as practicable make all required filings of such
prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) as soon as practicable, supplement or make amendments to
the Registration Statement if reasonably requested by a Designated Holder
selling any Registrable Securities pursuant to the Registration Statement;

        (p)   cooperate with each seller of Registrable Securities and its
counsel in connection with any filings required to be made with the Financial
Industry Regulatory Authority, Inc. ("FINRA"); and

        (q)   take all other steps reasonably necessary to effect the
registration of the. Registrable Securities contemplated hereby.

        2.3    Conditions Precedent to Company's Obligations Pursuant to this
Agreement.    It shall be a condition precedent to the obligations of the
Company to take any action pursuant to this Agreement that each of the
Designated Holders whose Registrable Securities are to be registered pursuant to
this Agreement furnish its written agreement to be bound by the terms and
conditions of this Agreement prior to performance by the Company of its
obligations hereunder. By executing and delivering this Agreement, each
Designated Holder represents and warrants that the information concerning, and
representations and warranties by, such Designated Holder, including information
concerning the securities of the Company held, beneficially or of record, by
such Designated Holder, furnished to the Company pursuant to the Stock Purchase
Agreement or otherwise, are true and correct as if the same were represented and
warranted on the date the Registration Statement is filed with the SEC or the
date of filing with the SEC of any amendment thereto, and each Designated Holder
covenants to immediately notify the Company in writing of any change in any such
information, representation or warranty and to refrain from offering or
disposing of any securities pursuant to the Registration Statement until the
Company has reflected such change in the Registration Statement. By executing
and delivering this Agreement, each Designated Holder further agrees to furnish
any additional information as the Company may reasonably request in connection
with any action to be taken by the Company pursuant to this Agreement, and to
pay such Designated Holder's expenses which are not required to be paid by the
Company pursuant to this Agreement.

        2.4    Fees and Expenses.    All expenses incident to the Company's
performance of or compliance with this Agreement including, without limitation,
all registration and filing fees payable by the Company, fees and expenses of
compliance by the Company with securities or blue sky laws, printing expenses of
the Company, messenger and delivery expenses of the Company, fees and
disbursements of counsel for the Company, all independent certified public
accountants of the Company, and other Persons retained by the Company will be
borne by the Company, and the Company will pay its internal expenses (including,
without limitation, all salaries and expenses of the Company's employees
performing legal or accounting duties), the expense of any annual audit or
quarterly review, the expense of any liability insurance of the Company and the
expenses and fees for listing or approval for trading of the securities to be
registered on each securities exchange on which similar securities issued by the
Company are then listed or on any automated quotation system of a national
securities association on which similar securities of the Company are quoted.
The Company shall have no obligation to pay any underwriting discounts or
commissions attributable to the sale of Registrable Securities or any of the
expenses incurred by any Designated Holder that are not payable by the Company,
such costs to be borne by such Designated Holder or Holders, including, without
limitation, underwriting fees, discounts and expenses, if any, applicable to any
Designated Holder's Registrable Securities; fees and disbursements of counsel or
other professionals that any Designated Holder may

E-5

--------------------------------------------------------------------------------




choose to retain in connection with the Registration Statement filed pursuant to
this Agreement; selling commissions or stock transfer taxes applicable to the
Registrable Securities registered on behalf of any Designated Holder; FINRA
filing fees; and any other expenses incurred by or on behalf of such Designated
Holder in connection with the offer and sale of such Designated Holder's
Registrable Securities other than expenses that the Company is expressly
obligated to pay pursuant to this Agreement.

        2.5    Indemnification.    

        (a)   The Company agrees to indemnify and hold harmless, to the fullest
extent permitted by law, each Designated Holder and its general or limited
partners, officers, directors, members, shareholders, managers, employees,
advisors, representatives, agents and Affiliates (collectively, the
"Representatives") from and against any loss, claim, damage, liability,
attorney's fees, cost or expense and costs and expenses of investigating and
defending any such claim (collectively, the "Losses"), joint or several, and any
action in respect thereof to which such Designated Holder or its Representatives
may become subject under the Securities Act or otherwise, insofar as such Losses
(or actions or proceedings, whether commenced or threatened, in respect thereto)
arise out of or are based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, prospectus or preliminary
or summary prospectus or any amendment or supplement thereto or (ii) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
the Company shall advance to and reimburse each such Designated Holder and its
Representatives for any legal or any other expenses incurred by them in
connection with investigating or defending or preparing to defend against any
such Loss, action or proceeding; provided, however, that the Company shall not
be liable to any such Designated Holder, Representative or other indemnitee
under this Section 2.5(a) in any such case to the extent that any such Loss (or
action or proceeding, whether commenced or threatened, in respect thereof)
arises out of or is based upon (x) an untrue statement or alleged untrue
statement or omission or alleged omission, made in such Registration Statement,
any such prospectus or preliminary or summary prospectus or any amendment or
supplement thereto, in reliance upon, and in conformity with, written
information prepared and furnished to the Company by such Designated Holder or
its Representatives expressly for use therein and, with respect to any untrue
statement or omission or alleged untrue statement or omission made in any
preliminary prospectus relating to the Registration Statement, to the extent a
prospectus relating to the Registrable Securities was required to be delivered
by such Designated Holder under the Securities Act in connection with such
purchase, there was not sent or given to such person, at or prior to the written
confirmation of the sale of such Registrable Securities to such person, a copy
of the final prospectus that corrects such untrue statement or alleged untrue
statement or omission or alleged omission, if the Company had previously
furnished copies thereof to such Designated Holder, or (y) such Designated
Holder's use of a Registration Statement or the related prospectus during a
period when a stop order has been issued in respect of such Registration
Statement or any proceedings for that purpose have been initiated or use of a
prospectus when use of such prospectus has been suspended pursuant to
Section 2.2(e) or 2.2(h); provided that in each case, that such Designated
Holder received prior written notice of such stop order, initiation of
proceedings or suspension from the Company. In connection with an underwritten
offering, the Company will indemnify such underwriters, their officers and
directors and each Person who controls such underwriters (within the meaning of
the Securities Act) to the same extent as provided above with respect to the
indemnification of the Designated Holders.

        (b)   In connection with the filing of the Registration Statement by the
Company pursuant to this Agreement, the Designated Holders will furnish to the
Company in writing such information as the Company reasonably requests for use
in connection with such Registration Statement and the related prospectus and,
to the fullest extent permitted by law, each such Designated Holder will
indemnify and hold harmless the Company and its Representatives from and against
any

E-6

--------------------------------------------------------------------------------






Losses, severally but not jointly, and any action in respect thereof to which
the Company and its Representatives may become subject under the Securities Act
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon
(i) the purchase or sale of Registrable Securities during a suspension as set
forth in Section 2.2(e) or 2.2(h) in each case after such Designated Holder's
receipt of written notice of such suspension, (ii) any untrue or alleged untrue
statement of a material fact contained in the Registration Statement, prospectus
or preliminary or summary prospectus or any amendment or supplement thereto, or
(iii) any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, but, with
respect to clauses (ii) and (iii) above, only to the extent such untrue
statement or omission is made in such Registration Statement, any such
prospectus or preliminary or summary prospectus or any amendment or supplement
thereto in connection with a sale of Registrable Securities and as required
under the Securities Act, in reliance upon and in conformity with written
information prepared and furnished to the Company by such Designated Holder
expressly for use therein or by failure of such Designated Holder to deliver a
copy of the Registration Statement or prospectus or any amendments or
supplements thereto, and such Designated Holder will reimburse the Company and
each Representative for any legal or any other expenses incurred by them in
connection with investigating or defending or preparing to defend against any
such Loss, action or proceeding; provided, however, that such Designated Holder
shall not be liable in any such case if, prior to the filing of any such
Registration Statement or prospectus or amendment or supplement thereto, such
Designated Holder has furnished in writing to the Company information expressly
for use in such Registration Statement or prospectus or any amendment or
supplement thereto that corrected or made not misleading information previously
furnished to the Company. The obligation of each Designated Holder to indemnify
the Company and its Representatives shall be limited to the net proceeds
received by such Designated Holder from the sale of Registrable Securities under
such Registration Statement. In no event, however, shall any Designated Holder
be liable for indirect, incidental or consequential or special damages of any
kind.

        (c)   Promptly after receipt by any Person in respect of which indemnity
may be sought pursuant to Section 2.5(a) or 2.5(b) (an "Indemnified Party") of
notice of any claim or the commencement of any action, the Indemnified Party
shall, if a claim in respect thereof is to be made against the Person against
whom such indemnity may be sought (an "Indemnifying Party"), promptly notify the
Indemnifying Party in writing of the claim or the commencement of such action;
provided, that the failure to notify the Indemnifying Party shall not relieve
the Indemnifying Party from any liability that it may have to an Indemnified
Party under Section 2.5(a) or 2.5(b) except to the extent of any actual
prejudice resulting therefrom. If any such claim or action shall be brought
against an Indemnified Party, and it shall notify the Indemnifying Party
thereof, the Indemnifying Party shall be entitled to participate therein, and,
to the extent it wishes, jointly with any other similarly notified Indemnifying
Party, to assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Party. After notice from the Indemnifying Party to the Indemnified
Party of its election to assume the defense of such claim or action, and
provided, and for so long as, the Indemnifying Party diligently pursues the
defense of such claim or action, the Indemnifying Party shall not be liable to
the Indemnified Party for any legal or other expenses subsequently incurred by
the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, that the Indemnified Party shall
have the right to employ separate counsel to represent the Indemnified Party and
its Representatives who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the Indemnified Party against the
Indemnifying Party, but the fees and expenses of such counsel shall be for the
account of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(ii) in the written opinion of counsel to such Indemnified Party, representation
of both parties by the same counsel would be inappropriate due to actual or
potential conflicts of interest between them, it being

E-7

--------------------------------------------------------------------------------






understood, however, that the Indemnifying Party shall not, in connection with
any one such claim or action or separate but substantially similar or related
claims or actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys (together with appropriate local counsel) at any
time for all Indemnified Parties. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any claim or
pending or threatened proceeding in respect of which the Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such claim or
proceeding other than the payment of monetary damages by the Indemnifying Party
on behalf of the Indemnified Party.

        (d)   If the indemnification provided for in this Section 2.5 is
unavailable to the Indemnified Parties in respect of any Losses referred to
herein, then each Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such Losses in such proportion as is appropriate to reflect the
relative fault of the Company on the one hand and the Designated Holders on the
other in connection with the statements or omissions which resulted in such
Losses, as well as any other relevant equitable considerations. The relative
fault of the Company on the one hand and of each Designated Holder on the other
shall be determined by reference to, among other things, whether any action
taken, including any untrue or alleged untrue statement of a material fact, or
the omission or alleged omission to state a material fact relates to information
supplied by such party, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

        The Company and the Designated Holders agree that it would not be just
and equitable if contribution pursuant to this Section 2.5(d) were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an Indemnified Party as a result of the
Losses referred to in the immediately preceding paragraph shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 2.5, no Designated Holder shall be required to contribute any amount in
excess of the amount by which the total price at which the Registrable
Securities of such Designated Holder were offered to the public exceeds the
amount of any Losses that such Designated Holder has otherwise paid by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of Section 11
(f) of the Securities Act) shall be entitled to contribution from any Person who
was not guilty of such fraudulent misrepresentation. Each Designated Holder's
obligations to contribute pursuant to this Section 2.5 is several in the
proportion that the proceeds of the offering received by such Designated Holder
bears to the total proceeds of the offering. The indemnification provided by
this Section 2.5 shall be a continuing right to indemnification with respect to
sales of Registrable Securities and shall survive the registration and sale of
any Registrable Securities by any Designated Holder and the expiration or
termination of this Agreement. The indemnity and contribution agreements
contained herein are in addition to any other liability that any Indemnifying
Party might have to any Indemnified Party.

E-8

--------------------------------------------------------------------------------





        2.6    Participation in Registrations.    Each Person that is
participating in any registration under this Agreement agrees that, upon receipt
of any notice from the Company of the happening of any event of the kind
described in Section 2.2(e) or 2.2(h) above, such Person will forthwith
discontinue the disposition of its Registrable Securities pursuant to the
Registration Statement and all use of the Registration Statement or any
prospectus or related document until such Person's receipt of the copies of a
supplemented or amended prospectus as contemplated by such Section 2.2(e) and,
if so directed by the Company, will deliver to the Company (at the Company's
expense) all copies thereof, other than permanent file copies, then in such
Designated Holder's possession of such documents at the time of receipt of such
notice. Furthermore, each Designated Holder agrees that if such Designated
Holder uses a prospectus in connection with the offering and sale of any of the
Registrable Securities, the Designated Holder will use only the latest version
of such prospectus provided by Company.


ARTICLE III

TRANSFERS OF CERTAIN RIGHTS


        3.1    Transfer.    The rights granted to the Buyer by the Company under
this Agreement to cause the Company to register Registrable Securities may be
transferred or assigned (in whole or in part) to the Buyer's Affiliates and
members and to CIC II L.P. and to the partners of CIC II L.P., to the extent
Registrable Securities are transferred or assigned to such Persons, and all
other rights granted to the Buyer by the Company hereunder may be transferred or
assigned to any such transferee or assignee of Registrable Securities; provided,
in each case, that the Buyer must give written notice of any such transfer or
assignment to the Company at the time of, or within a reasonable time after, any
such transfer or assignment, stating the name and address of the transferee(s)
or assignee(s) and identifying the Registrable Securities with respect to which
such registration rights are being transferred or assigned.

        3.2    Transferees.    Any permitted transferee or assignee to whom
rights under this Agreement are transferred or assigned shall, as a condition to
such transfer or assignment, deliver to the Company a written instrument by
which such transferee or assignee agrees to be bound by the obligations imposed
upon the Buyer under this Agreement to the same extent as if such transferee or
assignee were the Buyer hereunder.

        3.3    Subsequent Transferees or Assignees.    A transferee or assignee
to whom rights are transferred or assigned pursuant to this ARTICLE III may not
again transfer or assign such rights to any other person or entity, other than
as provided in Section 3.1 or 3.2 above.


ARTICLE IV

MISCELLANEOUS


        4.1    Current Public Information.    The Company covenants that it will
use its best efforts to timely file all reports required to be filed by it under
the Exchange Act and the rules and regulations adopted by the SEC thereunder,
and will use its best efforts to take such further action as the Buyer may
reasonably request, all to the extent required to enable the holders of
Registrable Securities to sell Registrable Securities pursuant to Rule 144 or
Rule 144A adopted by the SEC under the Securities Act or any similar rule or
regulation hereafter adopted by the SEC. The Company shall, upon the request of
a Designated Holder, deliver to such Designated Holder a written statement as to
whether it has complied with such requirements during the 12-month period
immediately preceding the date of such request.

        4.2    Recapitalizations, Exchanges, etc.    The provisions of this
Agreement shall apply to the full extent set forth herein with respect to
(i) the Registrable Securities, (ii) any and all shares of capital stock into
which the Registrable Securities are converted, exchanged or substituted in any

E-9

--------------------------------------------------------------------------------




recapitalization or other capital reorganization by the Company and (iii) any
and all equity securities of the Company or any successor or assign of the
Company (whether by merger, consolidation, sale of assets or otherwise) that may
be issued in respect of, in conversion of, in exchange for or in substitution
of, the Registrable Securities and shall be appropriately adjusted for any stock
dividends, splits, reverse splits, combinations, recapitalizations and the like
occurring after the date hereof. The Company shall cause any successor or assign
(whether by merger, consolidation, sale of assets or otherwise) to enter into a
new registration rights agreement with the Designated Holders on terms
substantially the same as this Agreement as a condition of any such transaction.

        4.3    No Inconsistent Agreements.    The Company has not and shall not
enter into any agreement with respect to its securities that is inconsistent
with the rights granted to the Buyer in this Agreement. The parties hereto
acknowledge and agree that the Company has granted registration rights
heretofore and may grant registration rights hereafter, which are or shall be
pari passu with the registration rights of the Buyer, and shall not be deemed to
conflict with this covenant.

        4.4    Amendments and Waivers.    The provisions of this Agreement may
be amended and the Company may take action herein prohibited, or omit to perform
any act herein required to be performed by it, if, but only if, the Company has
obtained the written consent of the Designated Holders.

        4.5    Severability.    Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be held to be
prohibited by or invalid wider applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

        4.6    Counterparts.    This Agreement may be executed in one or more
counterparts each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

        4.7    Notices.    All notices, requests and other communications to any
party hereunder shall be in writing (including telecopy, telex or similar
writing) and shall be deemed given or made as of the date delivered, if
delivered personally or by telecopy (provided that delivery by telecopy shall be
followed by delivery of an additional copy personally, by mail or overnight
courier), one day after being delivered by overnight courier or five days after
being placed in the mail, if mailed by regular United States mail, to the
parties at the following addresses (or to such other address or telex or
telecopy number as a party may have specified by notice given to the other party
pursuant to this provision):

        If to the Company:

Granite City Food & Brewery Ltd.
5402 Parkdale Drive, Suite 101
Minneapolis, Minnesota 55416
Attention: James G. Gilbertson
Telephone: (952) 215-0676
Facsimile: (952) 215-0671

        With a copy to:

Briggs and Morgan, P.A.
2200 IDS Center
80 South Eighth Street
Minneapolis, MN 55402
Attention: Avron L. Gordon
Telephone: (612) 977-8455
Facsimile: (612) 977-8650

E-10

--------------------------------------------------------------------------------



        If to Buyer:

Concept Development Partners LLC
5724 Calpine Drive
Malibu, California 90265
Attention: Dean S. Oakey
Telephone: (310) 457-0356
Facsimile: (310) 457-0256

        With a copy to:

CIC II LP
500 Crescent Court, Suite 250
Dallas, Texas 75201
Attention: Fouad Bashour
Telephone: (214) 871-6825
Facsimile: (214) 880-4491

        and

Fulbright & Jaworski LLP
1301 McKinney Street, Suite 5100
Houston, Texas 77010
Attention: Edward Rhyne
Telephone: (713) 651-8334
Facsimile: (713) 651-5246

        4.8    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Minnesota, without regard
to the conflicts of laws rules or provisions.

        4.9    Captions.    The captions, headings and arrangements used in this
Agreement are for convenience only and do not in any way limit or amplify the
terms and provisions hereof.

        4.10    No Prejudice.    The terms of this Agreement shall not be
construed in favor of or against any party hereto on account of its
participation in the preparation hereof.

        4.11    Words in Singular and Plural Form.    Words used in the singular
form in this Agreement shall be deemed to import the plural, and vice versa, as
the sense may require.

        4.12    Remedy for Breach.    The Company hereby acknowledges that in
the event of any breach or threatened breach by the Company of any of the
provisions of this Agreement, the Designated Holders would have no adequate
remedy at law and could suffer substantial and irreparable damage. Accordingly,
the Company hereby agrees that, in such event, the Designated Holders shall be
entitled, and notwithstanding any election by any Designated Holder to claim
damages, to obtain a temporary and/or permanent injunction to restrain any such
breach or threatened breach or to obtain specific performance of any such
provisions, all without prejudice to any and all other remedies which any
Designated Holders may have at law or in equity.

        4.13    Successors and Assigns, Third Party Beneficiaries.    This
Agreement and all of the provisions hereof shall be binding upon and inure to
the benefit of the parties hereto, each assignee of the Designated Holders
permitted pursuant to ARTICLE III and their respective permitted successors and
assigns and executors, administrators and heirs. Designated Holders are intended
third party beneficiaries of this Agreement and this Agreement may be enforced
by such Designated Holders.

        4.14    Entire Agreement.    This Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements and understandings
of any and every nature among them.

E-11

--------------------------------------------------------------------------------



        4.15    Attorneys' Fees.    In the event of any action or suit based
upon or arising out of any actual or alleged breach by any party of any
representation, warranty, covenant or agreement in this Agreement, the
prevailing party shall be entitled to recover its reasonable attorneys' fees and
expenses of such action or suit from the other party in addition to any other
relief ordered by any court.

        IN WITNESS WHEREOF, the parties hereto have caused this Registration
Rights Agreement to be duly executed as of the date and year first written
above.

    THE COMPANY:
 
 
GRANITE CITY FOOD & BREWERY LTD.
 
 
By
 
  


--------------------------------------------------------------------------------

    Name: James G. Gilbertson
Title:  Chief Financial Officer



 
 
BUYER:
 
 
CONCEPT DEVELOPMENT PARTNERS LLC
 
 
By
 
  


--------------------------------------------------------------------------------

    Name:     


--------------------------------------------------------------------------------

    Title:     


--------------------------------------------------------------------------------

Registration Rights Agreement
Signature Page

--------------------------------------------------------------------------------





EXHIBIT F

FORM OF
RELEASE AND ESCROW AGREEMENT

        This Release and Escrow Agreement (the "Agreement") has been executed as
of the date shown below by and between:

        (a)   DHW Leasing, L.L.C., 230 S. Phillips Avenue, Suite 202, Sioux
Falls, South Dakota 57104 (the "Borrower");

        (b)   Granite City Food & Brewery Ltd., 5402 Parkdale Drive, Suite 101,
St. Louis Park, MN 55416 (the "Issuer");

        (c)                                        (the "Bank"); and

        (d)   First Dakota Title, 600 South Main Avenue, Sioux Falls, South
Dakota 57104 (the "Escrow Agent").


RECITALS:


        WHEREAS, the Bank is the holder of a certain promissory note (the
"Note") executed by the Borrower in favor of the Bank on or about September 1,
2010, in the original principal amount of $            ;

        WHEREAS, the Note is secured by a certain pledge agreement (the "Pledge
Agreement") executed by the Borrower as of September 1, 2010, describing certain
shares of common stock, par value $.01 per share of Issuer owned by Borrower
(the "Pledged Shares"); and

        WHEREAS, by letter agreement dated on or about December     , 2010 (the
"Letter Agreement"), the Bank consented to the sale
of                        (the "Sale Shares") of the Pledged Shares and further
agreed to release the Sale Shares from all liens and encumbrances held by the
Bank, including those under the Pledge Agreement or otherwise, at the closing
contemplated under the definitive agreement described below, without a
requirement of additional or replacement collateral, it being understood that
the remainder of the Pledged Shares shall continue to be subject to the Pledge
Agreement; and

        WHEREAS, as contemplated under the letter agreement, the Borrower,
Issuer and the Investor identified therein have entered into a certain
definitive stock repurchase agreement (the "Stock Repurchase Agreement")
executed as of February 8, 2011 relating, among other things, to the Issuer's
repurchase from Borrower of an aggregate of 3,000,000 shares of the Issuer's
common stock and the grant of a right of first refusal option (the "ROFR"); and

        WHEREAS, the parties have entered into this Agreement to establish the
terms and conditions under which the Sale Shares shall be released from the lien
of the Pledge Agreement upon the closing under the Stock Repurchase Agreement;
and

        WHEREAS, the Bank is party to a certain Intercreditor Agreement among
the Bank,                        Bank and                        Bank, dated
October 5, 2009 (the "Intercreditor Agreement").

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties do hereby agree as
follows:

        1.     DEFINITIONS.

        Terms not otherwise defined herein shall be defined in accordance with
the Stock Repurchase Agreement, which has been furnished to the Bank and is
incorporated herein for reference of certain provisions thereof.

--------------------------------------------------------------------------------



        2.     ESTABLISHMENT OF ESCROW.

        (a)   The Bank has deposited with the Escrow Agent upon execution hereof
Certificate No.                         representing the total amount of shares
held by the Bank, Escrow Agent is directed to deliver such Certificate
No.       to Wells Fargo Shareowner Services ("Transfer Agent") directing the
Transfer Agent to reissue two Certificates, with one representing the Sale
Shares, together with an assignment separate from certificate authorizing the
transfer of the Sale Shares, and a Certificate representing the remaining shares
held by the Bank. The Transfer Agent shall cause the remaining shares to be
imprinted thereon with the following restrictive legend which gives notice of
the ROFR. Once the restrictive legend has been placed on the Certificate
evidencing the remaining shares, such Certificate shall be returned to the Bank:

     THESE SECURITIES ARE SUBJECT TO A RIGHT OF FIRST REFUSAL BY GRANITE CITY
FOOD & BREWERY LTD. AND ITS SUCCESSORS AND ASSIGNS, PURSUANT TO THE TERMS OF A
STOCK REPURCHASE AGREEMENT DATED FEBRUARY 8, 2011 (THE "REPURCHASE RIGHT"). ANY
SALE, TRANSFER OR OTHER DISPOSITION OF THESE SECURITIES SHALL BE SUBJECT TO SUCH
REPURCHASE RIGHT AND ANY PURPORTED SALE, TRANSFER OR OTHER DISPOSITION WHICH
DOES NOT REFERENCE THE REPURCHASE RIGHT SHALL BE NULL AND VOID. ANY PERSON
ACQUIRING ANY PORTION OF THESE SECURITIES SHALL BE DEEMED TO HAVE ADOPTED AND BE
BOUND BY SUCH REPURCHASE RIGHTS. A COPY OF THE STOCK REPURCHASE AGREEMENT HAS
BEEN FILED BY GRANITE CITY FOOD & BREWERY LTD. WITH THE SECURITIES AND EXCHANGE
COMMISSION AND IS AVAILABLE WITHOUT CHARGE BY CONTACTING THE CHIEF FINANCIAL
OFFICER AND/OR SECRETARY OF THE COMPANY AT ITS REGISTERED OFFICE IN THE STATE OF
MINNESOTA.

        (b)   The Escrow Agent hereby acknowledges receipt of the Sale Shares
described in subparagraph (a) (the "Escrow Property") and hereby agrees to act
as Escrow Agent and to hold, safeguard and disburse the Escrow Property,
pursuant to the terms and conditions hereof.

        3.     DISTRIBUTION OF ESCROW PROPERTY.

        (a)   Subject to the terms and conditions of this Agreement, the Escrow
Agent shall distribute the Sale Shares upon receipt by the Escrow Agent of total
consideration in the amount of $7,050,000 (the "Purchase Price"). Upon such
receipt, Sale Shares delivered to the Escrow Agent under Sections 2(a) above
shall be immediately delivered by the Escrow Agent to the Issuer, or to such
entity as may be designated by the Issuer.

        (b)   Upon receipt of the Purchase Price, the parties agree that the
Purchase Price shall be distributed by the Escrow Agent to the Bank and other
secured creditors identified in the Intercreditor Agreement as, follows:

Bank
  Amount  

Great Western Bank

  $ 4,406,251.14  

Dacotah Bank

  $ 881,249.62  

CorTrust Bank

  $ 1,762,499.24          

Total

  $ 7,050,000.00  

        4.     RELEASE OF LIENS.

        (a)   Any and all liens of the Bank in the Sale Shares shall be deemed
released and discharged upon distribution of the Escrow Property in accordance
with this Agreement without the necessity of any further act on the part of any
party. The Bank agrees to cooperate with Issuer with regard to the

F-2

--------------------------------------------------------------------------------




execution and filing of any documents and instruments as may be necessary to
evidence the release of any and all liens as security interests in the Sale
Shares.

        (b)   The parties agree that the lien of the Bank in the Sale Shares
shall continue pending receipt by the Escrow Agent of the Purchase Price and
delivery of the Purchase Price in accordance with Section 3 above. Pending such
receipt, the Escrow Agent agrees to hold the Sale Shares as agent and bailee for
the Bank.

        5.     TERMINATION OF ESCROW.

        The escrow contemplated under this agreement shall terminate on July 31,
2011, unless the Closing has occurred on or before such date. Upon termination
of the escrow, the Escrow Property shall be returned to the Bank or the
Borrower, as appropriate.

        6.     RIGHT OF FIRST REFUSAL.

        Subject to compliance with the applicable provisions of the Uniform
Commercial Code regarding the disposition of pledged collateral by a secured
party following default, the Bank hereby consents to the grant of ROFR granted
by Borrower to the Issuer and the Investor, as set forth in the Stock Repurchase
Agreement, to purchase any of the shares of Common Stock beneficially owned by
the Borrower that Borrower desires to sell after the Closing, but prior to the
fifth anniversary of the Closing or, if later, the repayment of the Note. The
Issuer agrees that any proceeds from the sale of the pledged collateral shall be
paid to the Bank, as its interest appears. The Bank agrees to (i) provide
written notice of a default by Borrower to the Borrower, the Issuer and the
Investor promptly following a default, and at least 10 days prior to any
proposed disposition of any of the Pledged Shares, and (ii) to provide the
Issuer and the Investor with the date, time, place and terms of sale, the
opportunity to participate as a bidder in any sale of the Pledged Shares and
(subject to compliance with such applicable provisions of the Uniform Commercial
Code regarding the disposition of pledged collateral by a secured party
following default) to permit the Issuer or the Investor, as the case may be, to
exercise the right of first refusal. The Bank agrees that its obligations under
this Section shall survive the Closing,

        7.     DUTIES OF ESCROW AGENT.

        (a)   The Escrow Agent shall have the duty to give the Escrow Property
held by it hereunder no lesser degree of care than it gives its own similar
property.

        (b)   The Escrow Agent shall not be liable, except for its own gross
negligence or willful misconduct and, except with respect to claims based upon
such gross negligence or willful misconduct that are successfully asserted
against the Escrow Agent, the Borrower and Issuer shall jointly and severally
indemnify and hold harmless the Escrow Agent (and any successor Escrow Agent)
from and against any and all losses, liabilities, claims, actions, damages and
expenses, including reasonable attorneys' fees, arising out of and in connection
with this Agreement. Without limiting the foregoing, the Escrow Agent shall in
no event be liable in connection with its investment or reinvestment of any cash
held by it hereunder in good faith, in accordance with the terms hereof,
including, without limitation, any liability for any delays (not resulting from
its gross negligence or willful misconduct) in the investment or reinvestment of
the Escrow Property, or any loss of interest incident to any such delays.

        (c)   The Escrow Agent shall be entitled to rely upon any order,
judgment, certification, demand, notice, instrument or other writing delivered
to it hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity of the
service thereof. The Escrow Agent may act in reliance upon any instrument or
signature believed by it to be genuine and may assume that the person purporting
to give receipt or advice or make any statement or execute any document in
connection with the provisions hereof has been duly authorized to do so. The

F-3

--------------------------------------------------------------------------------




Escrow Agent may conclusively presume that the undersigned representative of any
party hereto which is an entity other than a natural person has full power and
authority to instruct the Escrow Agent on behalf of that party unless written
notice to the contrary is delivered to the Escrow Agent.

        (d)   The Escrow Agent may act pursuant to the advice of counsel with
respect to any matter relating to this Agreement and shall not be liable for any
action taken or omitted by it in good faith in accordance with such advice.

        (e)   The Escrow Agent does not have any interest in the Escrow Property
deposited hereunder but is serving as escrow holder only and having only
possession thereof.

        (f)    The Escrow Agent shall not be called upon to advise any party as
to the advisability of selling or retaining or taking or refraining from any
action with respect to any securities or other property deposited hereunder.

        (g)   The Escrow Agent (and any successor Escrow Agent) may at any time
resign as such by delivering the Escrow Property to any successor of the Escrow
Agent jointly designated by the Bank and Borrower in writing, or to any court of
competent jurisdiction, whereupon the Escrow Agent shall be discharged of and
from any and all further obligations arising in connection with this Agreement.
The resignation of the Escrow Agent will take effect on the earlier of (i) the
appointment of a successor (including a court of competent jurisdiction) or
(ii) the day which is thirty (30) days after the date of delivery of its written
notice of resignation to the other parties. If at that time the Escrow Agent has
not received a designation of a successor Escrow Agent, the Escrow Agent's sole
responsibility after that time shall be to retain and safeguard the Escrow
Property until receipt of (A) a joint written designation of a successor Escrow
Agent or a joint written disposition instruction by the Bank and Borrower or
(B) a final non-appealable order of a court of competent jurisdiction regarding
the designation of a successor Escrow Agent or the disbursement of the Escrow
Property.

        (h)   In consideration for the Escrow Agent's services hereunder, the
Issuer agrees to pay the fees, costs, charges and expenses of the Escrow Agent,
including reasonable attorneys' fees, which are incurred in connection with the
performance of its duties and obligations hereunder (the "Fees"). The Escrow
Agent's fees are described in Exhibit A hereto. The Escrow Agent shall submit
written information (including copies of receipts) to the Bank and Issuer with
respect to the nature and amount of all expenses which it may incur prior to
payment of the same.

        8.     LIMITED RESPONSIBILITY.

        This Agreement expressly sets forth the duties of the Escrow Agent with
respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this agreement against the Escrow Agent.

        9.     NOTICES.

        All notices, requests or other communications required under this
Agreement will be in writing and will be deemed "given": (i) if delivered in
person or by courier, upon receipt by the intended recipient or upon the date of
delivery (as confirmed by, if delivered by courier, the records of such
courier); (ii) if sent by facsimile transmission, when the sender receives
confirmation from the sending facsimile machine that such facsimile transmission
was transmitted to the facsimile number of the addressee; (iii) if mailed, upon
the date of delivery as shown by the return receipt therefor; or (iv) if
delivered by a nationally recognized mail delivery service, upon the date of
delivery. Notices must be sent to the addresses set forth in the introduction to
this Agreement.

        10.   EXCLUSIVE JURISDICTION; SERVICE OF PROCESS.

        The parties agree and consent that any proceeding seeking to enforce any
provision of this Agreement will be instituted and adjudicated solely and
exclusively in any state or federal court of

F-4

--------------------------------------------------------------------------------




competent jurisdiction located in Minnehaha County in the State of South Dakota.
Each party hereto agrees that each such court will have personal jurisdiction
over it with respect to such proceeding, and waives any objections it may have,
and expressly consents, to such personal jurisdiction. EACH PARTY HERETO WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT

        11.   SECTION HEADINGS.

        The headings of sections in this Agreement are provided for convenience
only and will not affect its construction or interpretation.

        12.   WAIVER.

        The rights and remedies of the parties are cumulative and not
alternative. Neither the failure nor any delay by any party in exercising any
right, power, or privilege under this Agreement or the documents referred to in
this Agreement will operate as a waiver of such right, power, or privilege, and
no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege. To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
or the documents referred to in this Agreement can be discharged by one party,
in whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

        13.   EXCLUSIVE AGREEMENT AND MODIFICATION.

        This Agreement supersedes all prior agreements among the parties with
respect to its subject matter and constitutes (along with the documents referred
to in this Agreement) a complete and exclusive statement of the terms of the
agreement between the parties with respect to its subject matter. This Agreement
may not be amended except by a written agreement executed by the parties.

        14.   GOVERNING LAW.

        This Agreement will be governed by and construed in accordance with the
laws of the State of South Dakota (exclusive of conflicts of law provisions of
any jurisdiction and the principles of comity).

        15.   ASSIGNMENT.

        No party may assign any of its rights and/or obligations hereunder
without the consent of all other parties.

        16.   EXECUTION IN COUNTERPARTS AND DELIVERY OF ELECTRONIC SIGNATURES.

        This Agreement may be executed in any number of counterparts. All such
counterparts will be deemed to be originals and will together constitute but one
and the same instrument. This Agreement will become effective upon its execution
by the parties thereto. The executed counterparts of this Agreement and any
ancillary documents thereto, such as amendments, may be delivered by electronic
means, such as email and/or facsimile, and the receiving party may rely on the
receipt of such executed counterpart as if the original had been received.

        IN WITNESS WHEREOF, the parties have executed this Escrow Agreement as
of                        day of                                    2011.

F-5

--------------------------------------------------------------------------------





     GRANITE CITY FOOD & BREWERY LTD.
 
 
By:  

--------------------------------------------------------------------------------

            Steven J. Wagenheim             Its: President




Signature page to Release and Escrow
Agreement executed February             , 2011

--------------------------------------------------------------------------------




 
 
[BANK]
 
 
By:  

--------------------------------------------------------------------------------

    Its:  

--------------------------------------------------------------------------------




Signature page to Release and Escrow
Agreement executed February             , 2011

--------------------------------------------------------------------------------



     GRANITE CITY FOOD & BREWERY LTD
 
 
By:  

--------------------------------------------------------------------------------

            Steven J. Wagenheim             Its: President




Signature page to Release and Escrow
Agreement executed February             , 2011

--------------------------------------------------------------------------------





DISCLOSURE SCHEDULES

TO

STOCK PURCHASE AGREEMENT

BY AND BETWEEN

GRANITE CITY FOOD & BREWERY LTD.

AND

CONCEPT DEVELOPMENT PARTNERS LLC

February 8, 2011

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
  Page

SCHEDULE 4.3—CAPITALIZATION

  1

SCHEDULE 4.4—NO CONFLICTS

 
2

SCHEDULE 4.6—ABSENCE OF CERTAIN CHANGES

 
3

SCHEDULE 4.7—LITIGATION

 
4

SCHEDULE 4.14—TITLE TO PROPERTY

 
5

SCHEDULE 4.16—NO BROKERS

 
6

SCHEDULE 4.17—REGISTRATION RIGHTS

 
7

SCHEDULE 4.21—ERISA

 
8

SCHEDULE 5.1(b)—ISSUANCES OF STOCK—EXCEPTIONS

 
9

SCHEDULE 5.1(n)—BENEFITS/COMPENSATION ARRANGEMENTS—EXCEPTIONS

 
10

SCHEDULE 5.1(p)—NEW CONTRACTS—EXCEPTIONS

 
11

SCHEDULE 5.7—USE OF PROCEEDS

 
12

i

--------------------------------------------------------------------------------



SCHEDULE 4.3—CAPITALIZATION

1.Options: In addition to the options disclosed in the SEC Documents:

        1.     The Company's board of directors granted options to certain of
its employees, including its executive officers, on December 28, 2010, to
purchase an aggregate of 174,000 shares of common stock.

        2.     The board of directors has authorized an option exchange plan,
contingent on shareholder approval of the plan at the upcoming shareholder
meeting, which would permit the exchange of outstanding options held by
employees for the purchase of 193,778 shares of common stock with exercise
prices in excess of $6.00 per share for new options for the purchase of the same
number of shares of common stock at an exercise price of $2.00 per share. See
the proxy statement, Proposal No. 3, for more detail.

(The following are set forth in the SEC Documents but are summarized here for
convenience).

2.Participation Rights: Under the Debt Conversion Agreement between DHW and the
Company dated September 21, 2009, DHW received certain rights to participate in
private placements to maintain its percentage ownership. This right is being
terminated by the signing of an Amendment No. 2 to the Debt Conversion Agreement
in connection with the Transactions.

3.Registration Rights:

        1.     DHW has registration rights received in the Debt Conversion
Agreement in September 2009, which generally entitled it to the filing of an
initial resale registration statement (which became effective Feb. 5, 2010) and
demand rights to file an additional registration statement each six months, but
only if all previously registered shares have been sold. DHW's registration
rights terminate when all its securities can be sold without volume limitations
or three years from closing, whichever is earlier. These rights will be
suspended by Amendment No. 1 to the DHW Registration Rights Agreement in
connection with the Transactions.

        2.     The warrants held by certain of the Company's landlords under
rent reduction agreements signed January—September 2009, including those held by
the Dunham Landlords and their transferees, have piggy-back registration rights
generally entitling them to notice of and inclusion in a registration statement
being filed by the Company, including the registration statement in connection
with these Transactions. However, most of these parties have already exercised
such piggyback registration rights in connection with the DHW registration
statement effective on February 5, 2010.

4.Anti-Dilution Rights: Anti-dilution rights are present and outstanding in the
warrants held by the Harmony Equity Income Funds and its assigns ("Harmony")
pursuant to the March 30, 2009 bridge loan transaction, which provide for
adjustments to the number of the warrants and their exercise price if the
Company issues securities below the current exercise price of the warrant. These
warrants currently have an exercise price of $1.52.

1

--------------------------------------------------------------------------------



SCHEDULE 4.4—NO CONFLICTS

        1.     The Company has certain agreements and negative covenants under
the terms of the Bridge Loan Agreement with Harmony. The Company will seek a
waiver of the applicable negative covenants from Harmony. The Company intends to
repay the Harmony bridge note with the proceeds concurrent with closing, which
will terminate such negative covenants.

        2.     The Company will be required to obtain approvals and permits from
agencies regulating the sale of alcoholic beverages and the brewing of beer in
some of the jurisdictions in which it operates.. No approvals or permits have
been obtained.

        3.     The Company is required to obtain the consents of landlords for
the following leased locations: (a) St. Louis Park, Minnesota; (b) Creve Coeur,
Missouri. No approvals or permits have been obtained.

        4.     The Company is required to obtain the consent of Carlton
Financial Corporation, as Lessor ("Carlton"), under that certain Master Lease
Agreement by and between Carlton and the Company dated August 16, 2006, to any
change in control. The Company intends to repay the Carlton agreement with the
proceeds concurrent with closing, which will terminate such negative covenants.

        5.     DHW is seeking the consent of Great Western Bank, CorTrust Bank
and Dacotah Bank under the Release and Escrow Agreement attached hereto.

2

--------------------------------------------------------------------------------



SCHEDULE 4.6—ABSENCE OF CERTAIN CHANGES

        1.     The Company sold an aggregate of approximately $930,000 (face
value) of gift cards to Costco Wholesale Corporation at a discount of 31% from
November 2010 to January 2011. Previously, sales of gift cards were made
primarily through the Company's restaurants or in other direct transactions.

        2.     On December 30, 2010, DCM entered into agreements with General
Growth Properties affiliates ("GGP") under which GGP agreed to restructure the
rents for the Maumee, Ohio and Ft. Wayne, Indiana locations and DCM issued a
promissory note in the amount of $400,000 to GGP to discharge and terminate the
lease on the closed Rogers, Arkansas restaurant location.

3

--------------------------------------------------------------------------------



SCHEDULE 4.7—LITIGATION

        Pursuant to an engagement letter dated September 16, 2009 (the
"Engagement Agreement"), the Company engaged KeyBanc Capital Markets ("KBCM") as
an exclusive financial advisor to our board of directors and has utilized KBCM
on an advisory basis. The Company proposes to pay an advisory fee to KBCM in the
amount of $350,000, contingent upon the closing of the transactions contemplated
by the Agreement. Upon payment of such advisory fee, the Engagement Agreement
and the obligations of KBCM and the Company will terminate in all respects. If
the transactions contemplated by the Agreement do not close, the Amendment will
terminate and be void.

4

--------------------------------------------------------------------------------



SCHEDULE 4.14—TITLE TO PROPERTY

        1.     In connection with the March 2009 Harmony bridge loan, Harmony
has (i) a lien and mortgage on the Company's leasehold interest in its Sioux
Falls location and the buildings, improvements and fixtures at that location,
and (ii) a lien and mortgage on the Company's trademarks, copyrights, works of
authorship, patents, and certain know-how. Harmony's security interests will
terminate when the Company pays off the Harmony loan, which it intends to do
with the proceeds of the credit facility concurrent with the Closing Date.

        2.     First National Bank has liens on personal property and fixtures
of the Fargo, Clive, IA, and Davenport, IA locations, and on a checking account.
(See UCC filings). First National's security interests will terminate when the
Company pays them off, which it intends to do with the proceeds of the credit
facility concurrent with the Closing Date.

        3.     Home Federal Savings Bank—lease filings as to specific equipment
at Company headquarters and leased equipment (See UCC filings) (Carlton is
assignor for most).

        4.     Premier Restaurant Equipment—leased equipment at Rockford, IL
location (See UCC filings)

        5.     US Express Leasing—leased personal property at Company
headquarters (See UCC filings)

        6.     Carlton—lease filing with regard to Company headquarters and
specified equipment at Olathe, KS location (See UCC filings)

5

--------------------------------------------------------------------------------



SCHEDULE 4.16—NO BROKERS

See Schedule 4.7.

6

--------------------------------------------------------------------------------



SCHEDULE 4.17—REGISTRATION RIGHTS

See Schedule 4.3.

7

--------------------------------------------------------------------------------



SCHEDULE 4.21—ERISA

Compensation Plans and Arrangements:

1.Granite City Food & Brewery 401(k) Plan

2.The Company offers its employees medical insurance, dental insurance, vision
insurance, flexible spending accounts (under a Flexible Benefits Plan), life and
accidental death and dismemberment insurance, and short-term and long-term
disability insurance, each pursuant to certain eligibility requirements.

3.Amended and Restated Equity Incentive Plan

4.Amended and Restated 1997 Director Stock Option Plan (expired; no further
options may be granted thereunder)

5.Non-equity incentive plan (used for annual incentive compensation of executive
officers, based on achievement of performance goals, paid in cash); see proxy
for historical description of process

6.Employment agreements with Steven J. Wagenheim, James G. Gilbertson, and
Darius H. Gilanfar

8

--------------------------------------------------------------------------------



SCHEDULE 5.1(b)—ISSUANCES OF STOCK—EXCEPTIONS

See Schedule 5.1(n) #4.

9

--------------------------------------------------------------------------------



SCHEDULE 5.1(n)—BENEFITS/COMPENSATION ARRANGEMENTS : EXCEPTIONS

        1.     The Company proposes to enter into, on or before the date of this
Agreement, an Amended and Restated Executive Employment Agreement with Steven J.
Wagenheim, the terms of which have been disclosed to Buyer.

        2.     The Company's Board of Directors made grants of options and
authorized an option exchange program on December 28, 2010, as described in
Schedule 4.3.

        3.     The Company's Board of Directors intends to pay fees to
independent board members and the Chairman of the Board in connection with the
consideration and negotiation of the Transactions.

        4.     The Company's Board of Directors intends to (a) modify certain
options to purchase 5,000 shares of the Company's common stock held by our
non-employee directors to provide for vesting after departure from the Board and
(b) grant new options to purchase 5,000 shares of common stock to our resigning
non-employee directors in place of the non-employee director options that would
have been awarded to them during 2011 in the normal course, and (c) provide that
each of the forgoing options vests in full upon the Closing Date, in each case
to compensate these individuals for the forfeitures of stock options due to
their planned resignations in connection with the Transaction.

10

--------------------------------------------------------------------------------



SCHEDULE 5.1(p)—NEW CONTRACTS : EXCEPTIONS

        1.     The Company intends to enter into various agreements related to
the procurement of food and alcoholic beverages, including the bottling and
packaging of beer, any of which could exceed the limits set forth in 5.1(p) and
for which there may be no precedent business transactions.

        2.     The Company proposes to enter into an agreement with KeyBanc, as
described on Schedule 4.7.

        3.     Contracts with service providers related to the Transactions
shall be excepted from the limitations in 5.1(p), including, but not limited to,
that the Company intends to enter into an agreement with a proxy solicitor with
respect to the Transactions, and all payments of transaction costs.

        4.     See Schedule 5.1(n), #3.

11

--------------------------------------------------------------------------------



SCHEDULE 5.7—USE OF PROCEEDS

In addition to the other uses of proceeds set forth in Section 5.7 of the Stock
Purchase Agreement, the Company plans to repay the following outstanding
indebtedness:

        1.     Repayment of the Harmony Bridge Loan in the approximate amount of
$686,106;

        2.     Repayment to First National Bank in the approximate amount of
$1,125,021; and

        3.     Repayment of Carlton equipment leases in the approximate amount
of: $708,008.

12

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.1



ARTICLE 1 DEFINITIONS
ARTICLE 2 PURCHASE AND SALE OF PREFERRED STOCK
ARTICLE 3 BUYER'S REPRESENTATIONS AND WARRANTIES
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE COMPANY
ARTICLE 5 COVENANTS
ARTICLE 6 CONDITIONS TO EACH PARTY'S OBLIGATIONS
ARTICLE 7 CONDITIONS TO THE COMPANY'S OBLIGATION
ARTICLE 8 CONDITIONS TO BUYER'S OBLIGATION
ARTICLE 9 INDEMNIFICATION
ARTICLE 10 TERMINATION
ARTICLE 11 GOVERNING LAW; MISCELLANEOUS
EXHIBIT A
GRANITE CITY FOOD & BREWERY LTD. CERTIFICATE OF DESIGNATION OF RIGHTS AND
PREFERENCES OF SERIES A CONVERTIBLE PREFERRED STOCK
AMENDMENT NO. 3 TO MASTER AGREEMENT
RECITALS
AGREEMENT
ARTICLE I DEFINITIONS
ARTICLE II REGISTRATION RIGHTS
ARTICLE III TRANSFERS OF CERTAIN RIGHTS
ARTICLE IV MISCELLANEOUS
RECITALS
